 

--------------------------------------------------------------------------------


STOCK PURCHASE AGREEMENT
 

--------------------------------------------------------------------------------

 
by and among


TITAN ENERGY WORLDWIDE, INC.,


CJ’s SALES AND SERVICE OF OCALA, INC.


and


MR. DUDLEY HARGROVE


Dated as of August 12, 2008


 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS

 

 
Page
   
ARTICLE 1. DEFINITIONS
1
1.1
Certain Definitions
1
1.2
Glossary of Other Defined Terms
9
     
ARTICLE 2.
10
    SALE AND TRANSFER OF SHARES; PURCHASE PRICE;
10
    ASSUMPTION OF COMPANY ASSETS AND DEBTS
10
2.1
Shares
10
2.2
Purchase Price
10
2.4
Further Agreements Regarding Scheduled Debt. .
12
2.5
Consideration for Non-Competition
12
     
ARTICLE 3
14
    CLOSING
14
3.1
Closing
14
3.2
Closing Obligations
14
     
ARTICLE 4.
16
    REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE SELLER
16
4.1
Organization and Good Standing.
16
4.2
Authority; No Conflict.
16
4.3
Required Consents
17
4.4
Capitalization
17
4.5
Financial Statements
18
4.6
Books and Records
18
4.7
Title To Properties; Shares; Encumbrances
18
4.8
Accounts Receivable
19
4.9
Inventory
19
4.10
No Undisclosed Liabilities
19
4.11
Indebtedness
19
4.12
Taxes.
19
4.13
No Material Adverse Effect
20
4.14
Employee Benefits.
20
4.15
Compliance with Legal Requirements; Governmental Authorizations.
23
4.16
Legal Proceedings.
24
4.17
Absence of Certain Changes and Events
24
4.18
Contracts; No Defaults.
25
4.19
Insurance
27
4.21
Environmental Matters.
29
4.22
Employees.
30
4.23
Labor Relations; Compliance
31




 
i

--------------------------------------------------------------------------------

 


4.25
Customers and Suppliers
33
4.26
Relationships With Related Persons
33
4.27
Credit, Rebate, Product Warranties and Related Matters
33
4.28
Brokers or Finders
34
4.29
Disclosure
34
     
ARTICLE 5. REPRESENTATIONS AND WARRANTIES OF BUYER
34
5.1
Organization and Good Standing
34
5.2
Authority; No Conflict.
34
5.3
Consents
35
5.4
Certain Proceedings
34
5.5
Brokers or Finders
35
5.6
SEC Filings.
35
5.7
Valid Issuance.
36
     
ARTICLE 6. PRE-CLOSING COVENANTS
36
6.1
Access and Investigation
36
6.2
Operation of the Businesses of the Company.
36
6.3
Required Approvals.
39
6.4
Efforts to Satisfy Conditions.
39
6.5
Notification
39
6.6
No Negotiation
40
6.7
Bank Accounts; Powers of Attorney
40
6.8
Supplements to Disclosure Schedule.
40
6.9
Certain Tax Matters.
40
6.10
Audit
41
     
ARTICLE 7. POST-CLOSING COVENANTS
41
7.1
Covenant Not to Compete
41
7.2
Certain Tax Matters.
42
7.3
Further Assurances
43
7.4
Litigation Support
43
7.5
Cooperation: Audited Financial Statements
43
     
ARTICLE 8. CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE
43
8.1
Accuracy of Representations and Warranties
43
8.2
Seller’s Performance.
44
8.3
Consents
44
8.4
No Proceedings
44
8.5
No Claim Regarding Stock Ownership or Sale Proceeds
44
8.6
No Prohibition
44
8.7
No Material Adverse Effect.
44
8.8
Confirmation of Audited Financial Statements
45
     
ARTICLE 9. CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE
45
9.1
Accuracy of Representations and Warranties
45
9.2
Buyer’s Performance.
45
9.3
No Injunction
46

 
 
ii

--------------------------------------------------------------------------------

 


ARTICLE 10. TERMINATION
46
10.1
Termination Events
46
10.2
Effect of Termination
46
   
ARTICLE 11. INDEMNIFICATION
46
11.1
Survival
46
11.2
Indemnification by Seller
47
11.3
Indemnification by Buyer
47
11.4
Procedure for Indemnification
47
11.5
Additional Agreements Regarding Indemnity.
49
11.6
Setoff
49
   
ARTICLE 12. GENERAL PROVISIONS
50
12.1
Expenses
50
12.2
Public Announcements; Market Stand-Off
50
12.3
Confidentiality
50
12.4
Notices
50
12.5
Jurisdiction
52
12.6
Waiver
52
12.7
Entire Agreement and Modification
52
12.8
Disclosure Schedule
52
12.9
Assignments, Successors, and No Third-Party Rights
52
12.10
Severability
53
12.11
Interpretation and Rules of Construction
53
12.12
Time of Essence
53
12.13
Governing Law
53
12.14
Counterparts
53



Exhibits:


Exhibit A -
Consulting Agreement
Exhibit B -
Licensing Agreement
Exhibit C -
Series E Certificate
Exhibit D -
Stock Restriction Agreement
Exhibit E -
Promissory Note
Exhibit F -
Seller’s Release
Exhibit G -
Lease Agreement

 
 
iii

--------------------------------------------------------------------------------

 


STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement (this “Agreement”) is made as of August 12, 2008
(the “Effective Date”), by and among Titan Energy Worldwide, Inc., a Nevada
corporation (“Buyer”), CJ’s Sales and Service of Ocala, Inc., a Florida
corporation (the “Company”), and Mr. Dudley Hargrove, an individual resident of
Florida (the “Seller”).


RECITALS


A. The Company is engaged in the sales, service, rental, and supply of parts for
generator sets and automatic transfer switches (the “Business”).


B. Seller owns all of the outstanding capital stock of the Company.


C. Seller desires to sell, and Buyer desires to purchase, all of the issued and
outstanding shares (the “Shares”) of capital stock of the Company, for the
consideration and on the terms set forth in this Agreement.


AGREEMENT


In consideration of the foregoing and the respective representations,
warranties, covenants and agreements set forth below, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer, the Company and Seller agree as follows:


ARTICLE 1.
DEFINITIONS
 
1.1 Certain Definitions. For purposes of this Agreement, the following terms
have the following meanings:
 
“Adverse Consequence” means any loss, Liability, claim, damage (including
incidental and consequential damages), expense (including costs of investigation
and defense and reasonable attorneys’ fees) diminution of value, or costs of
cleanup, containment, or other remediation, whether or not involving a
third-party claim.


“Affiliate” of a specified Person means a Person who, directly or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, such specified Person.


“Applicable Contract” of either the Buyer or the Company means any Contract (a)
under which such party has or may acquire any rights, (b) under which such party
has or may become subject to any Liability, or (c) by which such party or any of
the assets owned or used by it is or may become bound.


A “Breach” of a representation, warranty, covenant, obligation, or other
provision of this Agreement or any instrument delivered pursuant to this
Agreement will be deemed to have occurred if there is or has been (a) any
inaccuracy in or breach of, or any failure to perform or comply with, such
representation, warranty, covenant, obligation, or other provision, or (b) any
claim (by any Person) or other occurrence or circumstance that is or was
inconsistent with such representation, warranty, covenant, obligation, or other
provision, and the term “Breach” means any such inaccuracy, breach, failure,
claim, occurrence, or circumstance.

 
1

--------------------------------------------------------------------------------

 


“Buyer Common Stock” means the common stock of Buyer, $0.0001 par value.


“Buyer Indemnified Persons” means Buyer and its Representatives, Related Persons
and Affiliates, including, from and after the Closing, the Company.
 
“Buyer Series D Preferred Stock” means the Series D preferred stock of Buyer,
$0.0001 par value.


“Buyer Series E Preferred Stock” means the Series E preferred stock of Buyer,
$0.0001 par value.
 
“Closing Date” means the date and time as of which the Closing actually takes
place.


“Consent” means any approval, consent, ratification, waiver, or other
authorization (including any Governmental Authorization).


“Consulting Agreement” means the consulting agreement between the Company and
Seller dated as of the Closing Date, in the form attached hereto as Exhibit A.


“Contemplated Transactions” means all of the transactions contemplated by this
Agreement, including: (a) the sale of the Shares by Seller to Buyer; (b) the
issuance of shares of Buyer Series E Preferred Stock to the Seller; (c) the
execution, delivery, and performance of the Note, the Consulting Agreement,
Licensing Agreement, Seller’s Release, Lease Agreement and Stock Restriction
Agreement; (d) the performance by Buyer, the Company and Seller of their
respective covenants and obligations under this Agreement and any agreement
executed and delivered pursuant to the terms hereof and the Seller’s Closing
Documents; and (e) Buyer’s acquisition and ownership of the Shares and exercise
of control over the Company.


“Contract” means any agreement, contract, obligation, promise, or undertaking
(whether written or oral and whether express or implied) that is legally
binding.


“Encumbrance” means any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, hypothecation,
mortgage, right of first refusal, or similar encumbrance or restriction of any
kind, including any restriction on use, voting, transfer, receipt of income, or
exercise of any other attribute of ownership.


“Enforceability Exceptions” means (a) bankruptcy, insolvency, reorganization,
moratorium or other similar Laws now or hereafter in effect affecting the
enforceability of creditors’ rights generally, and (b) general principles of
equity which may limit the availability of remedies (regardless of whether
enforceability is considered in a proceeding in equity or at law).
 
 
2

--------------------------------------------------------------------------------

 
 
“Environment” means soil, land surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins, and
wetlands), groundwaters, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life, and any other environmental
medium or natural resource.


“Environmental, Health, and Safety Liabilities” means any cost, damages,
expense, Liability, obligation, or other responsibility arising from or under
Environmental Law or Occupational Safety and Health Law and consisting of or
relating to: (a) any environmental, health, or safety matters or conditions
(including on-site or off-site contamination, occupational safety and health,
and regulation of chemical substances or products); (b) fines, penalties,
judgments, awards, settlements, legal or administrative proceedings, damages,
losses, claims, demands and response, investigative, remedial, or inspection
costs and expenses arising under Environmental Law or Occupational Safety and
Health Law; (c) financial responsibility under Environmental Law or Occupational
Safety and Health Law for cleanup costs or corrective action, including any
investigation, cleanup, removal, containment, or other remediation or response
actions (“Cleanup”) required by applicable Environmental Law or Occupational
Safety and Health Law (whether or not such Cleanup has been required or
requested by any Governmental Body or any other Person) and for any natural
resource damages; or (d) any other compliance, corrective, investigative, or
remedial measures required under Environmental Law or Occupational Safety and
Health Law. The terms “removal,” “remedial,” and “response action,” include the
types of activities covered by the United States Comprehensive Environmental
Response, Compensation, and Liability Act, 42 U.S.C. § 9601 et seq., as amended
(“CERCLA”).


“Environmental Law” means any Legal Requirement that requires or relates to: (a)
advising appropriate authorities, employees, and the public of intended or
actual releases of pollutants or hazardous substances or materials, violations
of discharge limits, or other prohibitions and of the commencements of
activities, such as resource extraction or construction, that could have
significant impact on the Environment; (b) preventing or reducing to acceptable
levels the release of pollutants or hazardous substances or materials into the
Environment; (c) reducing the quantities, preventing the release, or minimizing
the hazardous characteristics of wastes that are generated; (d) assuring that
products are designed, formulated, packaged, and used so that they do not
present unreasonable risks to human health or the Environment when used or
disposed of; (e) protecting resources, species, or ecological amenities; (f)
reducing to acceptable levels the risks inherent in the transportation of
hazardous substances, pollutants, oil, or other potentially harmful substances;
(g) cleaning up pollutants that have been released, preventing the threat of
release, or paying the costs of such clean up or prevention; or (h) making
responsible parties pay private parties, or groups of them, for damages done to
their health or the Environment, or permitting self-appointed representatives of
the public interest to recover for injuries done to public assets.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor law, and regulations and rules issued pursuant to that Act or
any successor law.
 
 
3

--------------------------------------------------------------------------------

 
 
“Facilities” means any real property, leaseholds, or other interests currently
or formerly owned or operated by the Company and any buildings, plants,
structures, or equipment (including motor vehicles) currently or formerly owned
or operated by the Company.


“Financial Statements” means, collectively, the Unaudited Balance Sheet of the
Company and the Compiled Financial Statements.


“GAAP” means generally accepted United States accounting principles, applied on
a basis consistent with the basis on which the Financial Statements were
prepared.


“Governmental Authorization” means any approval, consent, license, permit,
waiver, or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement.


“Governmental Body” means any federal, state, local or other applicable
authority.


“Hazardous Activity” means the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, Release, storage,
transfer, transportation, treatment, or use (including any withdrawal or other
use of groundwater) of Hazardous Materials in, on, under, about, or from the
Facilities or any part thereof into the Environment, and any other act,
business, operation, or thing that increases the danger, or risk of danger, or
poses an unreasonable risk of harm to persons or property on or off the
Facilities, or that may affect the value of the Facilities or the Company.


“Hazardous Materials” means any waste or other substance that is listed,
defined, designated, or classified as, or otherwise determined to be, hazardous,
radioactive, or toxic or a pollutant or a contaminant under or pursuant to any
Environmental Law, including any admixture or solution thereof, and specifically
including petroleum and all derivatives thereof or synthetic substitutes
therefor, silica or silica-containing materials and asbestos or
asbestos-containing materials.


“Income Taxes” means all Taxes based upon or measured by gross or net receipts
or gross or net income, including Taxes in the nature of minimum taxes, tax
preference items, and alternative minimum taxes, and Taxes on capital or net
worth or capital stock, but excluding Taxes that are in the nature of sales,
use, property, Transfer, recording, or similar Taxes.


“Indebtedness” of any Person means the principal of, premium, if any, and unpaid
interest on (a) indebtedness for money borrowed from others; (b) indebtedness
guaranteed, directly or indirectly, in any manner by such Person, or in effect
guaranteed, directly or indirectly, in any manner by such Person through an
agreement, contingent or otherwise, to supply funds to, or in any other manner
invest in, the debtor, or to purchase indebtedness, or to purchase and pay for
property if not delivered, or pay for services if not performed, primarily for
the purpose of enabling the debtor to make payment of the indebtedness or to
assure the owners of the indebtedness against loss; (c) all indebtedness secured
by any Encumbrance upon property or assets owned by such Person, even though
such Person has not in any manner become liable for the payment of such
indebtedness; (d) all indebtedness or other liabilities of such Person created
or arising under any capitalized lease, conditional sale, lease (intended
primarily as a financing device) or other title retention or security agreement
with respect to property acquired by such Person even though the rights and
remedies of Seller, lessor or lender under such agreement or lease in the event
of default may be limited to repossession or sale of such property; and (e)
renewals, extensions and refundings of any such indebtedness.
 
 
4

--------------------------------------------------------------------------------

 
 
“Intellectual Property” means (a) patents, patent applications and inventions
and discoveries that may be patentable, (b) trademarks, service marks, trade
names, fictional business names, service marks, trade dress and domain names,
together with the goodwill associated therewith, (c) copyrights, including
copyrights in computer software, (d) all rights in mask works, (e) confidential
and proprietary information, including trade secrets, know-how, customer lists,
software, technical information, data, process technology, plans, drawings, and
blue prints, (f) registrations and applications for registration of the
foregoing, and (g) all causes of action, if any, for infringement, conversion or
misuse of any of the foregoing, and all rights of recovery related thereto.


“Inventory” means all inventories of raw materials, work in process, component
parts and finished goods (including goods in transit from or to the locations at
which the Business is conducted), office supplies, backlog, and service and
repair parts, supplies and components held for resale, including any of the
foregoing purchased subject to conditional sales or title retention agreements
in favor of any third party, together with related packaging materials and all
rights of the Company against suppliers of such inventories.


“IRC” or “Code” means the Internal Revenue Code of 1986, as amended, or any
successor law, and regulations issued by the IRS pursuant to the Internal
Revenue Code or any successor law.


“IRS” means the United States Internal Revenue Service or any successor agency,
and, to the extent relevant, the United States Department of the Treasury.


“Knowledge” means an individual will be deemed to have “Knowledge” of a
particular fact or other matter if: (a) such individual is actually aware of
such fact or other matter; or (b) a prudent individual could be expected to
discover or otherwise become aware of such fact or other matter in the course of
conducting a reasonably comprehensive investigation concerning the existence of
such fact or other matter. A Person (other than an individual) will be deemed to
have “Knowledge” of a particular fact or other matter if any individual who is
serving, or who has at any time served, as a director, officer, partner,
executor, or trustee of such Person (or in any similar capacity) has, or at any
time had, Knowledge of such fact or other matter.


“Legal Requirement” means any federal, state, local, or other applicable, law,
statute, regulation, administrative code or ordinance.


“Liability” means, with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, disputed or undisputed, liquidated
or unliquidated, secured or unsecured, joint or several, due to become due,
vested or unvested, executory, determined, determinable or otherwise, and
whether or not the same is required to be accrued on the financial statements of
such Person.
 
 
5

--------------------------------------------------------------------------------

 
 
“Licensing Agreement” means the licensing agreement between the Company and
Seller dated as of the Closing Date, in the form attached hereto as Exhibit B.
 
“Material Adverse Effect” means a material adverse change in the financial
condition, business, assets, liabilities, properties, results of operations or
prospects of the Company.


“Neutral Accountant” means, unless otherwise agreed in writing by Seller and
Buyer, an accountant mutually satisfactory to Seller and Buyer who satisfies
each of the following requirements (unless otherwise agreed by Seller and
Buyer): (i) neither the accountant nor the firm that employs the accountant
shall have performed any accounting or consulting services for any party or any
Affiliate of any party at any time during the three year period prior to the
date of this Agreement; (ii) the accountant is not related in any way by blood
or marriage to any party or any executive officer or director of any party or
any Affiliate of such party; (iii) the accountant has been a certified public
accountant duly licensed to practice in the state where he or she has his or her
primary office for a period of not less than ten years; and the accountant is
willing to accept engagement as a Neutral Accountant on the terms and conditions
of this Agreement.


“Occupational Safety and Health Law” means any Legal Requirement designed to
provide safe and healthful working conditions and to reduce occupational safety
and health hazards, and any program, whether governmental or private (including
those promulgated or sponsored by industry associations and insurance
companies), designed to provide safe and healthful working conditions.


“Ordinary Course of Business” means an action taken by a Person will be deemed
to have been taken in the “Ordinary Course of Business” only if: (a) such action
is consistent with the past practices of such Person and is taken in the
ordinary course of the normal day-to-day operations of such Person; (b) such
action is not required to be authorized by the board of directors of such Person
(or by any Person or group of Persons exercising similar authority) and is not
required to be specifically authorized by the parent company (if any) of such
Person; and (c) such action is similar in nature and magnitude to actions
customarily taken, without any authorization by the board of directors (or by
any Person or group of Persons exercising similar authority), in the ordinary
course of the normal day-to-day operations of other Persons that are in the same
line of business as such Person.


“Organizational Documents” means (a) the articles or certificate of
incorporation and the bylaws of a corporation; (b) any charter or similar
document adopted or filed in connection with the creation, formation, or
organization of a corporation; (c) any agreements relating to the ownership of
the capital stock of a corporation and/or the governance of such corporation to
which shareholders of such corporation are parties; and (d) any amendment to any
of the foregoing.
 
 
6

--------------------------------------------------------------------------------

 
 
“Permitted Encumbrances” means (a) liens for Taxes, assessments or government
charges not yet due and payable or the amount or validity of which is being
contested in good faith by appropriate proceedings and which are subject to
reasonable reserves; (b) mechanic’s, materialman’s, carrier’s, warehouseman’s,
or repairman’s liens and similar Encumbrances incurred in the ordinary course of
business consistent with past practice securing amounts not yet due and payable
or being contested in good faith by appropriate proceedings and which are
subject to reasonable reserves; (c) zoning, entitlement, building and other land
use regulations that are not violated by the current use and operation of such
real property; (d) covenants, conditions, restrictions, easements and other
similar matters that appear in the title commitments or insurance policies
regarding real property that do not, individually or in the aggregate,
materially impair the ownership, occupancy, use, or insurability of such real
property as currently owned, used and operated by the Companies and (e) any
Encumbrance created by Buyer and (f) those Encumbrances listed on Schedule
1.1(a) attached hereto.


“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or Governmental Body.


“Privacy Legislation” means all legal requirements that govern the collection,
use and disclosure of personal information about individuals.


“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.


“Related Person” means, (a) with respect to a particular individual, (i) each
other member of such individual’s Family; (ii) any Person that is directly or
indirectly controlled by such individual or one or more members of such
individual’s Family; (iii) any Person in which such individual or members of
such individual’s Family hold (individually or in the aggregate) a Material
Interest; and (iv) any Person with respect to which such individual or one or
more members of such individual’s Family serves as a director, officer, partner,
executor, or trustee (or in a similar capacity); (b) with respect to a specified
Person other than an individual, (i) any Person that directly or indirectly
controls, is directly or indirectly controlled by, or is directly or indirectly
under common control with such specified Person; (ii) any Person that holds a
Material Interest in such specified Person; (iii) each Person that serves as a
director, officer, partner, executor, or trustee of such specified Person (or in
a similar capacity); (iv) any Person in which such specified Person holds a
Material Interest; (v) any Person with respect to which such specified Person
serves as a general partner or a trustee (or in a similar capacity); and (vi)
any Related Person of any individual described in clause (ii) or (iii). For
purposes of this definition, (x) the “Family” of an individual includes (i) the
individual, (ii) the individual’s spouse and children who reside with such
individual, and (y) “Material Interest” means direct or indirect beneficial
ownership (as defined in Rule 13d-3 under the Securities Exchange Act of 1934)
of voting securities or other voting interests representing at least 10% of the
outstanding voting power of a Person or equity securities or other equity
interests representing at least 10% of the outstanding equity securities or
equity interests in a Person.
 
 
7

--------------------------------------------------------------------------------

 
 
“Release” means any spilling, leaking, emitting, discharging, depositing,
escaping, leaching, dumping, or other releasing into the Environment, whether
intentional or unintentional.


“Representative” means with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor, or other representative of such
Person, including legal counsel, accountants, and financial advisors.


“Securities Act” means the Securities Act of 1933, as amended, or any successor
law, and regulations and rules issued pursuant to that Act or any successor law.


“Seller’s Disclosure Schedule” means the disclosure schedule attached hereto and
delivered by Seller to Buyer in connection with this Agreement.


“Subsidiary” means with respect to any Person (the “Owner”), any corporation or
other Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred) are held by the Owner or one or more of its Subsidiaries; when
used without reference to a particular Person, “Subsidiary” means a Subsidiary
of the Company.


“Target Working Capital” means an amount equal to $______________.


“Tax” means all taxes, charges, fees, levies or other similar assessments or
liabilities, including, without limitation, income, gross receipts, ad valorem,
premium, value-added, excise, real property, personal property, sales, use,
services, transfer, withholding, employment, payroll and franchise taxes imposed
by the United States of America or any state, province, government, foreign
taxing authority or any agency thereof, and any interest, fines, penalties,
assessments or additions to tax resulting from, attributable to or incurred in
connection with any tax or any contest or dispute thereof.


“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, or other document or information filed with
or submitted to, or required to be filed with or submitted to, any Governmental
Body in connection with the determination, assessment, collection, or payment of
any Tax or in connection with the administration, implementation, or enforcement
of or compliance with any Legal Requirement relating to any Tax.


“Threat of Release” means a substantial likelihood of a Release that may require
action in order to prevent or mitigate damage to the Environment that may result
from such Release.


“Threatened” means a claim, proceeding, dispute, action, audit or other matter
will be deemed to have been “Threatened” if any demand or statement has been
made (orally or in writing) or any notice has been given (orally or in writing),
or if any other event has occurred or any other circumstances exist, that would
lead a prudent Person to conclude that such a claim, Proceeding, dispute,
action, or other matter is likely to be asserted, commenced, taken, or otherwise
pursued in the future.
 
 
8

--------------------------------------------------------------------------------

 
 
“Threshold Amount” means Twenty Thousand Dollars ($20,000).


1.2 Glossary of Other Defined Terms. The following sets forth the location of
definitions of capitalized terms defined in the body of this Agreement:
 
“Accounts Receivable”
 
Section 4.8
“Agreement”
 
Preamble
“Audited Financial Statements”
 
Section 6.10
“Business”
 
Recitals
“Buyer”
 
Preamble
“Buyer’s Closing Documents”
 
Section 5.2(a)
“Buyer Consents”
 
Section 5.3
“Buyer’s Advisors”
 
Section 6.1
“Claim Notice”
 
Section 11.4(b)
“Closing”
 
Section 3.1
“Closing Date Balance Sheet”
 
Section 2.6(a)
“Closing Date Working Capital”
 
Section 2.6(a)
“Closing Payment”
 
Section 2.3(b)(i)
“Company”
 
Preamble
“Company Benefit Plan”
 
Section 4.14
“Competing Business”
 
Section 4.26
“Compiled Financial Statements”
 
Section 4.5(a)
“Effective Date”
 
Preamble
“ERISA Affiliate”
 
Section 4.14
“Excess Working Capital”
 
Section 2.6(d)(i)
“Leased Real Property”
 
Section 4.20(a)
“March Payment”
 
Section 2.3(a)
“Material Contracts”
 
Section 4.18(a)
“Materiality Qualifier”
 
Section 8.1
“Multiemployer Plan”
 
Section 4.14
“Note”
 
Section 2.3(d)
“Notice of Indemnifiable Loss”
 
Section 11.4(a)
“Outside Date”
 
Section 10.1(d)
“Pre-Closing Period”
 
Section 6.2
“Proprietary Rights Agreement”
 
Section 4.22(c)
“Purchase Price”
 
Section 2.2
“Required Consents”
 
Section 4.3
“Scheduled Debt”
 
Section 4.11
“Seller”
 
Preamble
“Seller’s Closing Documents”
 
Section 4.2(a)
“Seller Personal Accounts”
 
Section 2.4
“Seller’s Release”
 
Section 3.2
“Series E Certificate”
 
Section 2.3(c)
“Shares”
 
Recitals
“Stock Consideration”
 
Section 2.3(b)
“Stock Restriction Agreement”
 
Section 2.3(b)
“Unaudited Balance Sheet”
 
Section 4.5(a)
“Working Capital Shortfall”
 
Section 2.6(d)(i)

 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE 2.
SALE AND TRANSFER OF SHARES; PURCHASE PRICE;
ASSUMPTION OF COMPANY ASSETS AND DEBTS


2.1 Shares. Subject to the terms and conditions of this Agreement, Seller will
sell and transfer the Shares to Buyer, and Buyer will purchase the Shares from
Seller.
 
2.2 Purchase Price. The purchase price (the “Purchase Price”) for the Shares
shall be (a) One Million One Hundred Fifty Thousand Dollars ($1,150,000.00), (b)
plus the cost of health insurance for Seller and Seller’s spouse as described in
Section 2.3(d), (c) plus one hundred thousand (100,000) shares of Buyer Series E
Preferred Stock.
 
2.3 Payment of Purchase Price. In addition to the consideration described in
Section 2.4 and subject to the provisions of Section 2.6 and Section 11.6 of
this Agreement, the Purchase Price shall be paid by Buyer as follows:


(a) March Payment. On or before the Closing Date, Buyer shall deliver to Seller
a deposit payment of Sixty Thousand Dollars ($60,000.00) by check or wire
transfer of immediately available funds, at Buyer’s sole discretion (the “March
Payment”). If the Closing occurs, the March Payment shall be credited toward the
Purchase Price. If the Closing does not occur (i) due to the failure of any of
the conditions set forth in Article 8 to be satisfied or waived, (ii) due to a
breach by Seller which results in termination of this Agreement pursuant to
Article 10, or (iii) due to Seller deciding to otherwise not close for any
reason (provided that Seller is not then in breach or default under this
Agreement), Seller shall promptly refund the March Payment to Buyer. If the
Closing does not occur (i) due to the failure of any of the conditions set forth
in Article 9 to be satisfied or waived, (ii) due to a breach by Buyer which
results in termination of this Agreement pursuant to Article 10, or (iii) due to
Buyer deciding to otherwise not close for any reason (provided that Buyer is not
then in breach or default under this Agreement), Seller will retain the March
Payment. Seller covenants and agrees that of the March Payment will be used to
fully satisfy the settlement agreement between the March Group, LLC, the Company
and Seller.
 
(b) Closing Payment; Stock Consideration. At the Closing, Buyer shall deliver to
Seller the following:
 
(i) Forty Thousand Dollars ($40,000) by check or wire transfer of immediately
available funds (the “Closing Payment”); and
 
(ii) one hundred thousand (100,000) shares of Buyer Series E Preferred Stock
(the “Stock Consideration”). The Buyer Series E Preferred Stock shall be junior
to all other classes and series of issued and outstanding preferred stock of
Buyer, including, without limitation, the Buyer Series D Preferred Stock. The
Buyer Series E Preferred Stock shall be subject to restrictions and other terms
and provisions as described in the Buyer’s Series E Certificate of Designation
attached hereto as Exhibit C (the “Series E Certificate”), and the Stock
Restriction Agreement in the form attached hereto as Exhibit D (the “Stock
Restriction Agreement”).
 
 
10

--------------------------------------------------------------------------------

 
 
(c) Payment of Scheduled Debt. On or before the Closing, Buyer shall pay in
full, in a tax-efficient manner approved by Buyer in its sole discretion, any
amounts owed by the Company to Alarion Bank in connection with any bank notes
extended by the Alarion Bank to the Company; provided, however, such payment
amount shall not exceed the balance at June 30, 2008. For purposes of clarity,
with regard to the Company’s Scheduled Debt set forth in Section 4.11 of the
Seller’s Disclosure Schedule, such Scheduled Debt shall remain obligations and
debt of the Company following Closing.
 
(d) Subsequent Payments. Buyer shall deliver to Seller the following payments of
immediately available funds in cash or by wire transfer, at Buyer’s sole
discretion (collectively, the “Subsequent Payments”):
 
(i)  Five Hundred Thousand Dollars ($500,000) on or before the date that is
sixty (60) days following the Closing Date; provided, however, that for the
first three (3) months following such due date, for each month (but not counting
any portion thereof) that such amount is not paid, Buyer shall pay Seller a
monthly late fee of Five Thousand Dollars ($5,000) and shall not be in default
under the Note with respect to such late payment.
 
(ii) Two Hundred Thousand Dollars ($200,000.00) on August 1, 2009;
 
(iii) Two Hundred Thousand Dollars ($200,000.00) on August 1, 2010; and
 
(iv) One Hundred Fifty Thousand Dollars ($150,000.00) on August 1, 2011.
 
Buyer’s obligation to deliver the Subsequent Payments to Seller shall be
evidenced by Buyer’s execution of a Promissory Note on the Closing Date in
substantially the same form as the form note attached hereto as Exhibit E (the
“Note”). Buyer will be responsible for paying all documentary stamp taxes or
other governmental fees, taxes or other costs associated with the issuance of
the Note; provided, however, that Buyer shall not be responsible for and shall
have no liability with respect to any income taxes imposed upon or due from
Seller in connection with the Note. Buyer grants to Seller (and hereby
acknowledges and agrees that Seller will have) a security interest in the Shares
being transferred to Buyer under this Agreement. Seller’s security interest will
attach upon Seller’s delivery, at the Closing, to Buyer of certificates
representing the Shares, duly endorsed (or accompanied by duly executed stock
powers) and will transfer to and be equally applicable to any entity to which
Buyer might assign or transfer any or all of the assets of the Company
subsequent to the Closing. Such security interest shall be junior and
subordinate to any security interest of Buyer’s lenders with respect to the
assets of Buyer and Seller agrees and covenants to execute any and all
subordination agreements or other documents with respect thereto.
 
 
11

--------------------------------------------------------------------------------

 
 
(e) Cost of Health Insurance. Buyer shall pay to Seller, or pay directly on
Seller’s behalf, an amount equal to the cost of health and medical insurance
coverage for Seller and Seller’s spouse for a period commencing on the Closing
Date and continuing until the first (1st) anniversary of the Closing Date. Such
health and medical insurance shall be of the same type and cost as Seller’s and
Seller’s spouse’s health and medical insurance coverage in place as of March 31,
2008.
 
2.4 Further Agreements Regarding Scheduled Debt. As additional consideration for
Seller entering into the transactions contemplated herein, with regard to
certain of the Company’s Scheduled Debt as described on Section 4.11 of the
Seller’s Disclosure Schedule, Buyer hereby agrees to, at the Closing: (a) pay
off all credit cards or accounts that Seller has in connection with his
involvement with the Company that are specifically listed (with corresponding
outstanding balances) on Section 4.11 of the Seller’s Disclosure Schedule (the
“Seller Personal Accounts”); (b) indemnify Seller from any actual and
demonstrable losses incurred by Seller in connection with Buyer’s failure to pay
off the Seller Personal Accounts as described in the preceding clause (a); (c)
except as described below, indemnify Seller from any actual and demonstrable
liability incurred by Seller arising out of Seller’s status either a co-signer
or personal guarantor on the Scheduled Debt. Notwithstanding the above, Seller
agrees and covenants that Seller’s personal guarantees shall remain, and Seller
agrees to take any and all action to cause Seller’s personal guarantees to
remain, outstanding following Closing on the Company’s Ford Motor Credit truck
notes and, with regard to such notes, Buyer agrees to make available to Seller
monthly proofs of payment, including the monthly statements and copies of
canceled checks showing payment of the monthly statements. If Buyer fails to
make any payment on such Ford Motor credit obligations that are guaranteed by
Seller following Closing, Seller must notify Buyer and Buyer will have thirty
(30) days following receipt of such notification to make such payment. If, after
thirty (30) days such payment is not made by the Buyer, the Seller shall have
the remedies described under the Note. Notwithstanding anything to the contrary
contained herein, Seller and the Company covenant and agree that neither Seller
nor the Company shall incur additional obligations or debt with respect to the
Seller Personal Accounts prior to Closing without the advance written consent of
Buyer.
. 
2.5 Consideration for Non-Competition. Seller acknowledges and agrees that a
portion of the Purchase Price equal to Twenty-Five Thousand Dollars ($25,000.00)
represents consideration for the restrictive covenants contained in Section 7.1
of this Agreement.


2.6 Post-Closing Adjustment to Purchase Price.
 
(a) Buyer will promptly prepare and deliver within ninety (90) days after the
Closing Date, to Seller a balance sheet (the “Closing Date Balance Sheet”) for
the Company as of the close of business on the Closing Date (determined on a pro
forma basis giving effect to the transactions contemplated by this Agreement and
in accordance with GAAP (but excluding any assets or liabilities of the related
Entity). The Closing Date Balance Sheet will include a determination of the
Closing Date Working Capital of the Company as of the close of business on the
Closing Date. “Closing Date Working Capital” means the excess of current assets
(excluding any cash applied to the repayment of indebtedness for borrowed money)
over current liabilities as shown on the Closing Date Balance Sheet. Buyer will
make the workpapers and back-up materials used in preparing the Closing Date
Balance Sheet available to Seller and accountants and other representatives at
reasonable times and upon reasonable notice during (i) the review by Seller of
the Closing Date Balance Sheet and (ii) the resolution by Buyer and Seller of
any objections to the Closing Date Balance Sheet.
 
 
12

--------------------------------------------------------------------------------

 
 
(b) If Seller has any objections to the Closing Date Balance Sheet or the
Closing Date Working Capital, Seller will deliver a detailed statement
describing such objections to Buyer within fifteen (15) days after delivery of
the Closing Date Balance Sheet. Buyer and Seller will attempt in good faith to
resolve any such objections. If Buyer and Seller do not reach a resolution of
all objections within thirty (30) days after Buyer has received the statement of
objections, Buyer and Seller will select a mutually acceptable accounting firm
to resolve any remaining objections. If Buyer and Seller are unable to agree on
the choice of an accounting firm, they will select a nationally recognized
accounting firm by lot (after excluding the regular outside accounting firms of
Buyer and the Company). The accounting firm will determine, in accordance with
GAAP applied on a basis consistent with the preparation of the Financial
Statements, the amounts to be included in the Closing Date Balance Sheet and the
Closing Date Working Capital. The parties will provide the accounting firm,
within ten (10) days of its selection, with a definitive statement of the
position of each party with respect to each unresolved objection and will advise
the accounting firm that the parties accept the accounting firm as the
appropriate Person to interpret this Agreement for all purposes relevant to the
resolution of the unresolved objections. Buyer will provide the accounting firm
access to the books and records of the Company. The accounting firm will have
twenty (20) days to carry out a review of the unresolved objections and prepare
a written statement of its determination regarding each unresolved objection.
The determination of any accounting firm so selected will be set forth in
writing and will be conclusive and binding upon the parties. Buyer will revise
the Closing Date Balance Sheet and the determination of the Closing Date Working
Capital as appropriate to reflect the resolution of any objections to the
Closing Date Balance Sheet pursuant to this Section 0.
 
(c)If Buyer and Seller submit any unresolved objections to an accounting firm
for resolution as provided in Section 0, the cost of such review and report
shall be borne by Buyer, on the one hand, and Seller, on the other hand, in
inverse proportion as they may prevail on matters resolved by the accounting
firm, which proportionate allocation also shall be determined by the accounting
firm at the time such report is rendered by the accounting firm. Each of Buyer,
on the one hand, and Seller, on the other hand, will bear its or his own costs
and expenses in connection with such review and report by the accounting firm
(including legal fees and costs).
 
(d)Following the final determination of the Closing Date Working Capital
pursuant to this Section 0:
 
(i)If the Closing Date Working Capital exceeds the Target Working Capital (the
amount of such excess, the “Excess Working Capital”), Buyer will pay to Seller
an amount equal to the Excess Working Capital by increasing the final Subsequent
Payment due to Seller under the Note by the amount of such Excess Working
Capital.
 
 
13

--------------------------------------------------------------------------------

 
 
(ii)If the Closing Date Working Capital is less than the Target Working Capital,
an amount equal to such deficiency (the amount of such deficiency, the “Working
Capital Shortfall”) will be paid by Seller to Buyer by reduction of the first
Subsequent Payment due under the Note by the amount of such Working Capital
Shortfall.
 
(iii) In the event Buyer is required to or does, at any time prior to Closing,
provide Seller or the Company with any additional capital or other consideration
(in any form), other than as described herein, such amounts shall be deducted
from the first Subsequent Payment due under the Note.


(e)Any payment made pursuant to this Section 0 will not preclude any remedy
provided in this Agreement or otherwise for any breach of representation,
warranty or agreement, and the remedy provided in this Agreement for any breach
of representation, warranty or agreement or otherwise will not preclude the
adjustment provided in this Section 0. Judgment upon the award rendered by the
accounting firm may be entered in any court of competent jurisdiction.
 
ARTICLE 3
CLOSING


3.1 Closing. The purchase and sale (the “Closing”) provided for in this
Agreement will take place at the offices of Seller or a place mutually agreed to
on the date that is three (3) business days following the satisfaction or waiver
of the conditions set forth in Article 8 and Article 9 (other than delivery of
items to be delivered at the Closing and other than satisfaction of those
conditions that by their nature are to be satisfied at the Closing, it being
understood that the occurrence of the Closing shall remain subject to the
delivery of such items and satisfaction or waiver of such conditions at the
Closing), or at such other time and place as the parties may agree, which the
parties currently anticipate to occur within sixty (60) days following the
Effective Date. By agreement of the parties the Closing may take place by
delivery of this Agreement and the other documents to be delivered at the
Closing by facsimile or other electronic transmission. Subject to the provisions
of Article 10, failure to consummate the purchase and sale provided for in this
Agreement on the date and time and at the place determined pursuant to this
Section 3.1 will not result in the termination of this Agreement and will not
relieve any party of any obligation under this Agreement.
 
3.2 Closing Obligations. At the Closing:
 
(a) Deliveries by Seller. Seller will deliver, or cause to be delivered, to
Buyer:


(i) the Consulting Agreement executed by Seller;
 
(ii) the Licensing Agreement executed by Seller;
 
(iii) the Stock Restriction Agreement executed by Seller;
 
 
14

--------------------------------------------------------------------------------

 
 
(iv) certificates representing the Shares, duly endorsed (or accompanied by duly
executed stock powers);


(v) a release executed by Seller in the form attached hereto as Exhibit F (the
“Seller’s Release”);


(vi) executed letters of resignation from all officers and directors of the
Company, effective upon the Closing, in forms reasonably acceptable to Buyer; 


(vii) a certificate signed by Seller, certifying to the fulfillment of the
conditions specified in Sections 8.1 and 8.2;


(viii) an opinion of counsel to Seller and the Company, dated as of the Closing
Date, in a form reasonably acceptable to Buyer;


(ix) the Required Consents;


(x) a lease executed by Seller and Seller’s spouse for the Company’s Leased Real
Property, in the form attached hereto as Exhibit G (the “Lease Agreement”);


(xi) the Note, countersigned by Seller; and


(xii) such other documents as Buyer may reasonably request for the purpose of
evidencing the accuracy of any of Seller’s representations and warranties,
evidencing the performance by Seller of, or the compliance by Seller with, any
covenant or obligation required to be performed or complied with by such Seller,
evidencing the satisfaction of any condition referred to in Article 8, or
otherwise facilitating the consummation or performance of any of the
Contemplated Transactions.


(b) Deliveries by Buyer. Buyer will deliver to Seller:
 
(i) the Stock Consideration;


(ii) the Closing Payment;


(iii) the Note executed by the Buyer;
 
(iv) the Consulting Agreement executed by the Company;
 
(v) the Licensing Agreement executed by the Buyer;
 
(vi) the Stock Restriction Agreement executed by the Buyer;
 
(vii) the Lease Agreement executed by the Company;
 
 
15

--------------------------------------------------------------------------------

 
 
(viii) a certificate signed by Buyer, certifying to the fulfillment of the
conditions specified in Sections 9.1 and 9.2; and


(ix) such other documents as Seller may reasonably request for the purpose of
evidencing the accuracy of any of Buyer’s representations and warranties,
evidencing the performance by Buyer of, or the compliance by Buyer with, any
covenant or obligation required to be performed or complied with by such Buyer,
evidencing the satisfaction of any condition referred to in Article 9, or
otherwise facilitating the consummation or performance of any of the
Contemplated Transactions.



ARTICLE 4.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE SELLER


The Seller and the Company jointly and severally represent and warrant to Buyer
that the statements contained in this Article 4 are true and correct as of the
date of this Agreement and as of the Closing Date, except as set forth in the
section of the Seller’s Disclosure Schedule numbered to correspond to the
Section of Article 4 to which such exception relates:


4.1 Organization and Good Standing.
 
(a) Good Standing. The Company is a corporation duly organized, validly existing
and in good standing under the laws of Florida, with full corporate power and
authority to conduct its business as it is now being conducted, to own or use
the properties and assets that it purports to own or use, and to perform all of
its obligations under Applicable Contracts. The Company is duly qualified to do
business as a foreign corporation and is in good standing under the laws of each
state or other jurisdictions where the failure to be so qualified would have a
Material Adverse Effect.


(b) Organizational Documents. Seller has delivered to Buyer true and complete
copies of the Organizational Documents of the Company, as currently in effect.


(c) Subsidiaries. The Company has no subsidiaries. The Company does not own
directly or indirectly any equity ownership interest in any other Person.


4.2 Authority; No Conflict.
 
(a) Enforceability. This Agreement constitutes the legal, valid and binding
obligation of Company and Seller, enforceable against Company and Seller in
accordance with its terms, except that such enforceability may be limited by the
Enforceability Exceptions. Upon the execution and delivery by Seller of the
Consulting Agreement, the Licensing Agreement, the Stock Restriction Agreement,
the Lease Agreement, and the Seller’s Release (collectively, the “Seller’s
Closing Documents”), the Seller’s Closing Documents will constitute the legal,
valid and binding obligations of Seller, enforceable against Seller in
accordance with their respective terms, subject to the Enforceability
Exceptions. Seller has the absolute and unrestricted right, power, authority,
and capacity to execute and deliver this Agreement and the Seller’s Closing
Documents and to perform their obligations under this Agreement and the Seller’s
Closing Documents.
 
 
16

--------------------------------------------------------------------------------

 
 
(b) No Conflict. Except as set forth in Section 4.2(b) of the Seller’s
Disclosure Schedule, neither the execution and delivery of this Agreement nor
the consummation or performance of any of the Contemplated Transactions will,
directly or indirectly (with or without notice or lapse of time): (i)
contravene, conflict with, or result in a violation of (A) any provision of the
Organizational Documents of the Company, or (B) any resolution adopted by the
board of directors or the stockholders of the Company; (ii) contravene, conflict
with, or result in a violation of, or give any Governmental Body or other Person
the right to challenge any of the Contemplated Transactions or to exercise any
remedy or obtain any relief under, any Legal Requirement to which the Company or
either Seller, or any of the assets owned or used by the Company, may be
subject; (iii) contravene, conflict with, or result in a violation of any of the
terms or requirements of, or give any Governmental Body the right to revoke,
withdraw, suspend, cancel, terminate, or modify, any Governmental Authorization
that is held by the Company or that otherwise relates to the business of, or any
of the assets owned or used by, the Company; (iv) cause Buyer or the Company to
become subject to, or to become liable for the payment of, any Tax; (v) cause
any of the assets owned by the Company to be reassessed or revalued by any
taxing authority or other Governmental Body; (vi) contravene, conflict with, or
result in a violation or breach of any provision of, or give any Person the
right to declare a default or exercise any remedy under, or to accelerate the
maturity or performance of, or to cancel, terminate, or modify, any Applicable
Contract; or (vii) result in the imposition or creation of any Encumbrance upon
or with respect to any of the assets owned or used by the Company.


4.3 Required Consents. Except as set forth on Section 4.3 of the Seller’s
Disclosure Schedule, neither the Seller nor the Company is or will be required
to give any notice to or obtain any Consent from any Person in connection with
the execution and delivery of this Agreement or the consummation or performance
of any of the Contemplated Transactions (the matters set forth in Section 4.3 of
the Seller’s Disclosure Schedule, the “Required Consents”). 
 
4.4 Capitalization. The authorized equity securities of the Company consist of
100 shares of common stock, $10 par value, of which the shares issued to the
Seller and outstanding as of the Closing Date constitute the Shares. Such Shares
constitute all of the issued and outstanding shares of common stock of the
Company as of the Effective Date and as of the Closing Date. Seller is and will
be on the Closing Date the sole record and beneficial owner and holders of the
Shares, free and clear of all Encumbrances. Seller’s spouse has no interest,
marital or otherwise, in the Shares. No legend or other reference to any
purported Encumbrance appears upon any certificate representing equity
securities of the Company. All of the outstanding equity securities of the
Company have been duly authorized and validly issued and are fully paid and
nonassessable. There are no Contracts relating to the issuance, sale, or
transfer of any equity securities or other securities of the Company. There are
no options, warrants, convertible securities or other rights, agreements,
arrangements or commitments relating to the capital stock of the Company or
obligating either Seller or the Company to issue, sell or redeem any equity
interests in the Company. None of the outstanding equity securities or other
securities of the Company was issued in violation of the Securities Act or any
other Legal Requirement. The Company does not own, or have any Contract to
acquire, any equity securities or other securities of any Person (other than the
Company) or any direct or indirect equity or ownership interest in any other
business.
 
 
17

--------------------------------------------------------------------------------

 
 
4.5 Financial Statements.
 
 (a) Seller has delivered to Buyer: (i) compiled balance sheets of the Company
as of December 31, 2005, 2006 and 2007, and the related statements of income,
statements of stockholders’ equity, and cash flow for each of the fiscal years
then ended, together with the notes thereto and the report thereon, and (ii) an
unaudited balance sheet of the Company as of July 15, 2008 (the “Unaudited
Balance Sheet”) and related statements of income for the six-month period then
ending, (all financial statements referenced in this Section 4.5(a)
collectively, including the Unaudited Balance Sheet, the “Compiled Financial
Statements”).
 
(b) The Compiled Financial Statements and the Unaudited Balance Sheet fairly and
accurately present the financial condition and the results of operations,
stockholders’ equity and cash flow of the Company as at the respective dates of
and for the periods referred to in such financial statements. The Compiled
Financial Statements and the Unaudited Balance Sheet reflect the consistent
application of such accounting principles throughout the periods involved,
except as disclosed in the notes to such financial statements. No financial
statements of any Person other than the Company are required by GAAP to be
included in the financial statements of the Company.
 
4.6 Books and Records. The books of account, minute books, stock record books,
and other records of the Company, all of which have been made available to
Buyer, are complete and correct and have been maintained in accordance with
sound business practices, including the maintenance of an adequate system of
internal controls. The minute books of the Company contain accurate and complete
records of all meetings held of, and corporate action taken by, the
stockholders, the Board of Directors, and committees of the Board of Directors
of the Company, and no meeting of any such stockholders, Board of Directors, or
committee has been held for which minutes have not been prepared and are not
contained in such minute books. At the Closing, all of those books and records
will be in the possession of the Company.
 
4.7 Title To Properties; Shares; Encumbrances. The Company owns (subject only to
the matters permitted by the following sentence) all of the properties and
assets (whether real, personal, or mixed and whether tangible or intangible)
that they purport to own located in the facilities owned or operated by the
Company or reflected as owned in the books and records of the Company, including
all of the properties and assets reflected in the Unaudited Balance Sheet
(except for personal property sold since the date of the Unaudited Balance Sheet
(except for personal property sold since the date of the Unaudited Balance Sheet
in the Ordinary Course of Business). The Company has not purchased or otherwise
acquired assets in excess of the Threshold Amount since the date of the
Unaudited Balance Sheet (except for personal property acquired and sold since
the date of the Unaudited Balance Sheet in the Ordinary Course of Business and
consistent with past practice). All material assets reflected in the Unaudited
Balance Sheet are free and clear of all Encumbrances other than Permitted
Encumbrances. Each Seller is the lawful record and beneficial owner of the
Shares transferred hereby. The Shares represent all of the issued and
outstanding capital stock of the Company. Each Seller owns the Shares
transferred by such Seller hereby free and clear of all Encumbrances except for
restrictions on transfer under federal and state securities laws. Upon the
delivery of the Shares in the manner contemplated under Article 2 of this
Agreement, Buyer will acquire the beneficial and legal, valid and indefeasible
title to such Shares, free and clear of all Encumbrances except for restrictions
on transfer under federal and state securities laws and the Seller’s security
interest imposed upon the Shares, as set forth in Section 2.3(c) above, until
the Note is paid in full.
 
 
18

--------------------------------------------------------------------------------

 
 
4.8 Accounts Receivable. All accounts receivable of the Company that are
reflected on the Unaudited Balance Sheet or on the accounting records of the
Company as of the Closing Date (collectively, the “Accounts Receivable”)
represent or will represent valid obligations arising from sales actually made
or services actually performed in the Ordinary Course of Business. Unless paid
prior to the Closing Date, the Accounts Receivable are or will be as of the
Closing Date current net of the respective reserves shown on the Unaudited
Balance Sheet or on the accounting records of the Company as of the Closing Date
(which reserves are adequate and calculated consistent with past practice).
There is no contest, claim, or right of set-off, other than returns in the
Ordinary Course of Business, under any Contract with any obligor of an Accounts
Receivable relating to the amount or validity of such Accounts Receivable.
Section 4.8 of the Disclosure Schedule contains a complete and accurate list of
all Accounts Receivable as of July 15, 2008, which list sets forth the aging of
such Accounts Receivable.
 
4.9 Inventory. All Inventory of the Company, whether or not reflected in the
Balance Sheet, consists of a quality and quantity usable and salable in the
Ordinary Course of Business, except for obsolete items and items of
below-standard quality, all of which have been written off or written down to
net realizable value in the Unaudited Balance Sheet or on the accounting records
of the Company as of the Closing Date, as the case may be.
 
4.10 No Undisclosed Liabilities. The Company has no Liabilities except for
Liabilities reflected or reserved against in the Unaudited Balance Sheet and
reflected in the notes to the Compiled Financial Statements, and current
Liabilities incurred in the Ordinary Course of Business since the respective
dates thereof.
 
4.11 Indebtedness. Section 4.11 of the Seller’s Disclosure Schedule sets forth
all of the outstanding Indebtedness of the Company (the “Scheduled Debt”) as of
the date hereof, together with any prepayment or other penalties that would
result from the prepayment or refinancing of such Indebtedness. All of the
Scheduled Debt has been incurred in the Ordinary Course of Business and has been
used for valid corporate purposes and not to pay, reimburse, or otherwise
compensate any Seller or to make a distribution with respect thereto. The
Company does not have any Indebtedness other than the Scheduled Debt. As of the
Closing, there are no outstanding loans between Seller and the Company.
 
4.12 Taxes.
 
(a) Compliance. The Company and Seller have timely filed or will timely file
with the appropriate Governmental Bodies all Tax Returns required to have been
filed by the Closing, the information included in the Tax Returns filed is
complete and accurate in all material respects, and the Company has paid all
Taxes shown to be due and payable on such returns. Neither the Company nor
Seller has requested any extension of time within which to file Tax Returns,
other than with respect to Tax Returns that thereafter were timely filed (after
giving effect to such extension). All Taxes attributable to fiscal periods
ending on or before the Closing Date (including, without limitation, any
built-in gain tax that will be incurred by the Company as a result of the
Closing and any Taxes attributable to the portion of any fiscal period that
precedes, but does not end on, the Closing Date) have either been paid or are
reflected as a liability on the books and records of the Company. The Company
has, within the time and manner prescribed by applicable law, rules and
regulations, withheld and paid over to proper taxing or other Governmental
Bodies all Taxes required to be withheld and paid over.
 
 
19

--------------------------------------------------------------------------------

 
 
(b) Audits. No deficiencies for Taxes have been claimed, proposed, or assessed
by any Governmental Body with respect to the Company or Seller for any period
ending before the Closing Date that have not been resolved, and there are no
pending or, to the Knowledge of Seller and the Company, Threatened, audits,
investigations, or claims for or relating to any liability in respect of Taxes,
and there are no matters under discussion with any Governmental Body with
respect to Taxes that are likely to result in an additional amount of Taxes. No
audits of federal, state, and local Tax Returns by the relevant Governmental
Bodies have been initiated or completed and neither the Company nor Seller has
been notified that any Governmental Body intends to audit a Tax Return for any
period. No extension or waiver of a statute of limitations relating to Taxes is
in effect with respect to the Company. Prior to the Closing, none of Seller or
the Company will file amended Tax Returns or take positions inconsistent with
filed Tax Returns.
 
(c) S Corporation Election. The Company is a validly electing S corporation,
within the meaning of Code Sections 1361 and 1362, and will be an S corporation
up to and including the day immediately prior to the Closing Date. The Company
has also validly elected to be an “S corporation” in all state and local
jurisdictions that recognize such status and in which it would, absent such an
election, be subject to corporate income tax, and has maintained its status as
an “S corporation” in each such jurisdiction at all times since the date of such
election.
 
(d) Other. The Company has not applied for any Tax ruling or entered into a
closing agreement as described in Section 7121 of the Code (or any similar
provision of state, local or foreign Tax law), or any other Contract related to
Taxes with any Governmental Authority, which may be binding on any Company
following the Closing Date.
 
4.13 No Material Adverse Effect. Since March 31, 2008, there has not been any
Material Adverse Effect on the Company, and no event has occurred or
circumstance exists that may result in such a Material Adverse Effect.
 
4.14 Employee Benefits. 
 
(a) List of Plans. Section 4.14(a) of the Seller’s Disclosure Schedule sets
forth a complete list of each “employee benefit plan” as defined in Section 3(3)
of the ERISA (whether or not subject to ERISA) sponsored or maintained by the
Company or to which the Company contributes and any other plan, policy, program
practice, agreement, understanding or arrangement (whether written or oral)
providing compensation or other benefits to any current or former director,
officer, employee or consultant (or to any dependent or beneficiary thereof of
the Company or any ERISA Affiliate (as defined below)), which are now, or were
within the past six (6) years, maintained, sponsored or contributed to by the
Company or any ERISA Affiliate, or under which the Company or any ERISA
Affiliate has any obligation or liability, whether actual or contingent,
including, without limitation, all incentive, bonus, deferred compensation,
vacation, holiday, cafeteria, medical, disability, stock purchase, stock option,
stock appreciation, phantom stock, restricted stock or other stock-based
compensation plans, policies, programs, practices or arrangements (each, a
“Company Benefit Plan”). For purposes of this Section 4.14, “ERISA Affiliate”
means any entity (whether or not incorporated) other than the Company that,
together with the Company, is (or at the relevant time was) considered under
common control and treated as one employer under Section 414(b), (c), (m) or (o)
of the Code. Neither the Company nor any other Person has any express or implied
commitment, whether legally enforceable or not, to modify, change or terminate
any Company Benefit Plan, other than with respect to a modification, change or
termination required by ERISA or the Code.
 
 
20

--------------------------------------------------------------------------------

 
 
(b) Deliveries. With respect to each Company Benefit Plan, the Company has
delivered to Buyer complete copies of (i) the Company Benefit Plan (or, if not
written a written summary of its material terms), including, without limitation,
all plan documents, trust agreements, insurance contracts or other funding
vehicles and all amendments thereto, (ii) all summaries and summary plan
descriptions, including any summary of material modifications (iii) the most
recent annual reports (Form 5500 series) filed with the IRS with respect to such
Company Benefit Plan (and, if the most recent annual report is a Form 5500R, the
most recent Form 5500C filed with respect to such Company Benefit Plan), (iv)
the most recent actuarial report or other financial statement relating to such
Company Benefit Plan, (v) the most recent determination or opinion letter, if
any, issued by the IRS with respect to the Company Benefit Plan and any pending
request for such a determination letter, (vi) the most recent nondiscrimination
tests performed under the Code (including 401(k) and 401(m) tests) for the
Company Benefit Plan, (vii) all filings, other than routine tax return filings,
made with any Governmental Bodies, including, but not limited to, any filings
under the Voluntary Compliance Resolution or Closing Agreement Program or the
Department of Labor Delinquent Filer Program.
 
(c) General Compliance. Each Company Benefit Plan has been administered in all
material respects in accordance with its terms and all applicable Laws,
including ERISA and the Code, and contributions required to be made under the
terms of any of the Company Benefit Plans as of the date of this Agreement have
been timely made or, if not yet due, have been properly reflected on the most
recent consolidated balance sheet filed or incorporated by reference in the
financial statements of the Company prior to the date of this Agreement. All
Tax, annual reporting and other governmental filings required by ERISA and the
Code have been timely filed with the appropriate Governmental Body and all
notices and disclosures have been timely provided to participants. With respect
to each Company Benefit Plans, no event has occurred and there exists no
condition or set of circumstances in connection with which the Company or any of
its Subsidiaries could be subject to any material liability (other than for
routine benefit liabilities) under the terms of, or with respect to, such
Company Benefit Plans, ERISA, the Code or any other applicable Law.
 
(d) Tax Qualification of Plans. Each Company Benefit Plan which is intended to
qualify under Section 401(a), Section 401(k), Section 401(m) or Section
4975(e)(6) of the Code has either (i) received a favorable determination letter
from the IRS as to its qualified status, (ii) may rely upon a prototype opinion
letter or (iii) the remedial amendment period for such Company Benefit Plan has
not yet expired, and each trust established in connection with such Company
Benefit Plan which is intended to be exempt from federal income taxation under
Section 501(a) of the Code is so exempt and no fact or event has occurred that
could adversely affect the qualified status of any such Company Benefit Plan or
the exempt status of any such trust.
 
 
21

--------------------------------------------------------------------------------

 
 
(e) Prohibited Transactions, Legal Actions, Ability to Amend, and Deductibility.
(i) There has been no prohibited transaction (within the meaning of Section 406
of ERISA or Section 4975 of the Code and other than a transaction that is exempt
under a statutory or administrative exemption) with respect to a Company Benefit
Plan that could result in liability to the Company or an ERISA Affiliate, (ii)
each Company Benefit Plan can be amended, terminated or otherwise discontinued
after the Closing Date in accordance with its terms, without liability (other
than (A) liability for ordinary administrative expenses typically incurred in a
termination event or (B) if any Company Benefit Plan is a pension benefit plan
subject to Part 2 of Title I of ERISA, liability for the accrued benefits as of
the date of such termination (if and to the extent required by ERISA) to the
extent that either there are sufficient assets set aside in a trust or insurance
contract to satisfy such liability or such liability is reflected on the most
recent balance sheet included in the financial statements of the Company prior
to the date of this Agreement), (iii) no suit, administrative proceeding, action
or other litigation has been brought, or to the Knowledge of Seller and the
Company, is Threatened, against or with respect to any such Company Benefit
Plan, including any audit or inquiry by the IRS or United States Department of
Labor (other than routine benefits claims), (iv) none of the Company or any
ERISA Affiliate has any liability under ERISA Section 502, (v) all contributions
and payments to such Company Benefit Plan are deductible and have been
deductible under Code sections 162 or 404, and (vi) no excise tax could be
imposed upon the Company under Chapter 43 of the Code.
 
(f) Title IV of ERISA. No Company Benefit Plan is a multiemployer pension plan
(as defined in Section 3(37) of ERISA) (“Multiemployer Plan”) or other pension
plan subject to Title IV of ERISA and neither the Company nor any ERISA
Affiliate has sponsored or contributed to or been required to contribute to a
Multiemployer Plan or other pension plan subject to Title IV of ERISA. No
material liability under Title IV of ERISA has been incurred by the Company or
any ERISA Affiliate that has not been satisfied in full, and no condition exists
that presents a material risk to the Company or any ERISA Affiliate of incurring
or being subject (whether primarily, jointly or secondarily) to a material
liability thereunder. None of the assets of the Company or any ERISA Affiliate
is, or may reasonably be expected to become, the subject of any lien arising
under ERISA or Section 412(n) of the Code.
 
(g) Change in Control. No amount that has been or could be received (whether in
cash or property or the vesting of property), by any employee, officer or
director of the Company or any of its Subsidiaries who is a “disqualified
individual” (as such term is defined in Treasury Regulation Section 1.280G-1)
under any Company Benefit Plan could be characterized as an “excess parachute
payment” (as defined in Section 280G(b)(1) of the Code), as a result of the
consummation of the Contemplated Transactions. Set forth in Section 4.14 of the
Seller’s Disclosure Schedule is (i) the estimated maximum amount that could be
paid to any disqualified individual as a result of the Contemplated Transactions
under all employment, severance and termination agreements, other compensation
arrangements and Company Benefit Plans currently in effect, and (ii) the “base
amount” (as defined in Section 280G(b)(e) of the Code) for each such individual
as of the date of this Agreement.
 
 
22

--------------------------------------------------------------------------------

 
 
(h) Retiree Health/COBRA. Except as required by Law, no Company Benefit Plan
provides any of the following retiree or post-employment benefits to any Person:
medical, disability or life insurance benefits. No Company Benefit Plan is a
voluntary employee benefit association under Section 501(a)(9) of the Code. The
Company and the ERISA Affiliates are in material compliance with (i) the
requirements of the applicable health care continuation and notice provisions of
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, and the
regulations (including proposed regulations) thereunder and any similar state
Law and (ii) the applicable requirements of the Health Insurance Portability and
Accountability Act of 1996, as amended, and the regulations (including the
proposed regulations) thereunder.
 
(i) 409A / Deferred Compensation/Backdating. No payment or benefit provided
pursuant to a Company Benefit Plan between the Company and any “service
provider” (as such term is defined in Section 409A of the Code and the Treasury
Regulations and Internal Revenue Service guidance thereunder), including the
grant, vesting or exercise of any option to purchase capital stock of the
Company or stock appreciation right, will or may provide for the deferral of
compensation subject to Section 409A of the Code, whether pursuant to the
execution and delivery of this Agreement by Seller or the consummation of the
Contemplated Transactions (either alone or upon the occurrence of any additional
or subsequent events) or otherwise. The Company has never granted or issued
stock options or stock appreciation rights except in compliance with applicable
Law and with an exercise price that was not less than the fair market value of
the underlying Company common stock on the date the option or right was granted
based upon a reasonable valuation method. The Company is not a party to, or
otherwise obligated under, a Company Benefit Plan, that provides for the
gross-up of the Tax imposed by Section 409A(a)(1)(B) of the Code. The execution
and delivery of this Agreement and the consummation of the Contemplated
Transactions will not (either alone or upon the occurrence of any additional or
subsequent events) constitute an event under a Company Benefit Plan or Contract
that will or may result in any payment of deferred compensation which will not
be in compliance with Section 409A of the Code.
 
(j) Unfunded Liabilities. Neither the Company nor any of its ERISA Affiliates
has any unfunded Liabilities pursuant to any Company Benefit Plan that is not
intended to be qualified under Section 401(a) of the Code and is an employee
pension benefit plan within the meaning of Section 3(2) of ERISA, a nonqualified
deferred compensation plan or an excess benefit plan. No Company Benefit Plan is
a “nonqualified deferred compensation plan” (as defined under Section 409A(d)(1)
of the Code).
 
4.15 Compliance with Legal Requirements; Governmental Authorizations.
 
(a) Compliance. The Company is, and at all times since March 31, 2008 has been,
in full compliance with each Legal Requirement that is or was applicable to it
or to the conduct or operation of its business or the ownership or use of any of
its assets, including, without limitation, all applicable import and export
control laws.
 
(b) Governmental Authorizations. Section 4.15 of the Disclosure Schedule
contains a complete and accurate list of each Governmental Authorization that is
held by the Company or that otherwise relates to the business of, or to any of
the assets owned or used by, the Company. Each Governmental Authorization listed
or required to be listed in Section 4.15 of the Disclosure Schedule is valid and
in full force and effect. Except as set forth in Section 4.15 of the Disclosure
Schedule the Company is, and at all times since March 31, 2008 has been, in full
compliance with all of the terms and requirements of each Governmental
Authorization identified or required to be identified in Section 4.15 of the
Disclosure Schedule. The Governmental Authorizations listed in Section 4.15 of
the Disclosure Schedule collectively constitute all of the Governmental
Authorizations necessary to permit the Company to lawfully conduct and operate
its business in the manner it currently conducts and operate such business and
to permit the Company to own and use its assets in the manner in which it
currently own and use such assets.
 
 
23

--------------------------------------------------------------------------------

 
 
4.16 Legal Proceedings.There is no pending Proceeding: (i) that has been
commenced by or against the Company or that otherwise relates to or may affect
the business of, or any of the assets owned or used by, the Company, or (ii)
that challenges, or that may have the effect of preventing, delaying, making
illegal, or otherwise interfering with, any of the Contemplated Transactions. To
the Knowledge of Seller and the Company, no such Proceeding has been Threatened.
No event has occurred or circumstance exists that may give rise to or serve as a
basis for the commencement of any such Proceeding.


4.17 Absence of Certain Changes and Events. Except as set forth in Section 4.17
of the Disclosure Schedule, since the date of the Unaudited Balance Sheet, the
Company has conducted its business only in the Ordinary Course of Business and
there has not been any: (a) event that has had a Material Adverse Effect; (b)
change in the Company’s authorized or issued capital stock; grant of any stock
option or right to purchase shares of capital stock of the Company; issuance of
any security convertible into such capital stock; grant of any registration
rights; purchase, redemption, retirement, or other acquisition by the Company of
any shares of any such capital stock; or declaration or payment of any dividend
or other distribution or payment in respect of shares of capital stock; (c)
amendment to the Organizational Documents of the Company; (d) payment or
increase by the Company of any bonuses, salaries, or other compensation to any
stockholder, director, officer, or (except in the Ordinary Course of Business)
employee or entry into any employment, severance, or similar Contract with any
director, officer, or employee; (e) adoption of, or increase in the payments to
or benefits under, any profit sharing, bonus, deferred compensation, savings,
insurance, pension, retirement, or other employee benefit plan for or with any
employees of the Company; (f) damage to or destruction or loss of any asset or
property of the Company, whether or not covered by insurance; (g) entry into,
termination of, or receipt of notice of termination of (i) any license,
distributorship, dealer, sales representative, joint venture, credit, or similar
agreement, or (ii) any Contract or transaction involving a total remaining
commitment by or to the Company of at least the Threshold Amount; (h) sale
(other than sales of Inventory in the Ordinary Course of Business), lease, or
other disposition of any asset or property of the Company or mortgage, pledge,
or imposition of any lien or other encumbrance on any material asset or property
of the Company, including the sale, lease, or other disposition of any of the
Intellectual Property Assets; (i) cancellation or waiver of any claims or rights
with a value to the Company in excess of the Threshold Amount; (j) material
change in the accounting methods used by the Company; or (k) agreement, whether
oral or written, by the Company to do any of the foregoing.
 
 
24

--------------------------------------------------------------------------------

 
 
4.18 Contracts; No Defaults.
 
(a) Material Contracts. Section 4.18(a) of the Disclosure Schedule contains a
complete and accurate list, and Seller has delivered to Buyer true and complete
copies, of the following Contracts (the “Material Contracts”):
 
(i) each Applicable Contract that involves performance of services or delivery
of goods or materials by the Company of an amount or value in excess of the
Threshold Amount;
 
(ii) any Applicable Contract for the purchase of any materials, supplies,
equipment, merchandise or services that contains an escalation clause or that
obligates the Company to purchase all or substantially all of its requirements
of a particular product or service from a supplier or to make periodic minimum
purchases of a particular product or service from a supplier;
 
(iii) any Applicable Contract for the sale of any of the assets, properties or
securities of the Company other than in the Ordinary Course of Business or for
the grant to any Person of any option, right of first refusal or preferential or
similar right to purchase any such assets, properties or securities;
 
(iv) any Applicable Contract relating to the acquisition by the Company of any
operating business or the equity of any other Person;
 
(v) any Applicable Contract with customers or suppliers including provisions for
rebates, credits, discounts or the sharing of fees (but excluding Applicable
Contracts containing such provisions relating only to prompt payment of amounts
due thereunder);
 
(vi) any Applicable Contract obligating the Company to deliver future product
enhancements or containing a “most favored nation” pricing clause;
 
(vii) each lease, rental or occupancy agreement, license, installment and
conditional sale agreement, and other Applicable Contract affecting the
ownership of, leasing of, title to, use of, or any leasehold or other interest
in, any real or personal property (except personal property leases and
installment and conditional sales agreements having a value per item or
aggregate payments of less than he Threshold Amount and with terms of less than
one year);
 
(viii) each licensing agreement or other Applicable Contract with respect to
patents, trademarks, copyrights, or other intellectual property, including
agreements with current or former employees, consultants, or contractors
regarding the appropriation or the non-disclosure of any of the Intellectual
Property Assets, and any Applicable Contract involving the assignment, transfer
pledge or encumbrance of any of the Intellectual Property Assets;
 
(ix) each employment contract binding on the Company;
 
 
25

--------------------------------------------------------------------------------

 
 
(x) each collective bargaining agreement and other Applicable Contract with any
labor union or other employee representative of a group of employees;
 
(xi) each joint venture, partnership, and other Applicable Contract (however
named) involving a sharing of profits, losses, costs or Liabilities by the
Company with any other Person;
 
(xii) each Applicable Contract containing covenants that in any way purport to
restrict the business activity of the Company or any Affiliate of the Company or
limit the freedom of the Company or any Affiliate of the Company to engage in
any line of business or to compete with any Person or in any geographic area;
 
(xiii) each Applicable Contract providing for payments to or by any Person based
on sales, purchases, or profits, other than direct payments for goods;
 
(xiv) each Applicable Contract entered into other than in the Ordinary Course of
Business that contains or provides for an express undertaking by the Company to
be responsible for consequential damages;
 
(xv) each Applicable Contract for capital expenditures in excess of the
Threshold Amount;
 
(xvi) each written warranty, guaranty, and or other similar undertaking with
respect to contractual performance extended by the Company other than in the
Ordinary Course of Business;
 
(xvii) any Applicable Contract requiring the payment to any Person of a
brokerage or sale commission or a finder’s or referral fee (other than
arrangements to pay commissions or fees to employees, agents or recruiters in
the Ordinary Course of Business);
 
(xviii) any Applicable Contract relating to or evidencing outstanding
indebtedness of the Company for borrowed money (including capitalized lease
obligations);
 
(xix) any other Contract that is material to the Business of the Company; and
 
(xx) each amendment, supplement, and modification (whether oral or written) in
respect of any of the foregoing.
 
(b) Compliance. Each Contract identified or required to be identified in Section
4.18(a) of the Disclosure Schedule is in full force and effect and is valid and
enforceable in accordance with its terms and:
 
(i) the Company is, and at all times since March 31, 2008 has been, in full
compliance with all applicable terms and requirements of each Contract under
which such Company has or had any Liability or by which such Company or any of
the assets owned or used by such Company is or was bound;
 
 
26

--------------------------------------------------------------------------------

 
 
(ii) each other Person that has or had any Liability under any Contract under
which the Company has or had any rights is, and at all times since March 31,
2008 has been, in full compliance with all applicable terms and requirements of
such Contract;
 
(iii) no event has occurred or circumstance exists that (with or without notice
or lapse of time) may contravene, conflict with, or result in a violation or
breach of, or give the Company or other Person the right to declare a default or
exercise any remedy under, or to accelerate the maturity or performance of, or
to cancel, terminate, or modify, any Applicable Contract; and
 
(iv) the Company has not given to or received from any other Person, at any time
since March 31, 2008, any notice or other communication (whether oral or
written) regarding any actual, alleged, possible, or potential violation or
breach of, or default under, any Contract.
 
(c) Renegotiations. There are no renegotiations of, attempts to renegotiate, or
outstanding rights to renegotiate any material amounts paid or payable to the
Company under current or completed Contracts with any Person and no such Person
has made written demand for such renegotiation.
 
4.19 Insurance. Set forth in Section 4.19 of the Disclosure Schedule is a
complete and accurate list and description of all insurance policies, including
life, fire, liability, product liability, workers compensation, health and other
forms of insurance, currently issued to the Company or paid for by the Company
for the benefit of the Seller with respect to its Business, properties or
assets, including any self-insurance arrangement by or affecting the Company,
any contract or arrangement, other than a policy of insurance, for the transfer
or sharing of any risk by the Company, and all obligations of the Company to
third parties with respect to insurance (including such obligations under leases
and service agreements) (collectively, the “Insurance Policies”), which
description includes the following: the name, address, and telephone number of
the agent; the name of the insurer, the name of the policyholder, and the name
of each covered insured; the policy number and the period of coverage; the scope
(including an indication of whether the coverage was on a claims made,
occurrence, or other basis) and amount (including a description of how
deductibles and ceilings are calculated and operate) of coverage; and
description of any retroactive premium adjustments or other loss sharing
arrangements. Seller has delivered or made available to Buyer true and complete
copies of the Insurance Policies. With respect to each Insurance Policy, and
except as set forth in Section 4.19 of the Disclosure Schedule, (a) the policy
is legal, valid, binding and in full force and effect; and (b) the Company is
not in Default under the policy. The Company has given notice to the insurer of
all claims that may be insured thereby, and there is no claim by the Company
pending under any such policies as to which such Company has been informed that
coverage has been questioned, denied or disputed by the underwriters of such
policies. Section 4.19 of the Disclosure Schedule sets forth a summary of the
loss experience under each Insurance Policy and a statement describing each
claim under an insurance policy for an amount in excess of the Threshold Amount.
The Insurance Policies, taken together, are sufficient for compliance with all
Legal Requirements and Contracts which specify insurance coverage requirements
to which the Company is a party or by which any of them is bound, will continue
in full force and effect following the consummation of the Contemplated
Transactions; and do not provide for any retrospective premium adjustment or
other experienced-based Liability on the part of the Company. The Company has
paid all premiums due, and has otherwise performed all of their respective
obligations, under each policy to which the Company is a party or that provides
coverage to the Company or director thereof.
 
 
27

--------------------------------------------------------------------------------

 
 
4.20 Real Property.
 
(a) Real Property. The Company owns no real Property. The Company leases the
Facilities identified as being so leased on Section 4.20 of the Seller’s
Disclosure Schedule (the “Leased Real Property”). Except as set forth on Section
4.20 of the Seller’s Disclosure Schedule, there are no pending or, to the
Knowledge of Seller and the Company, Threatened, condemnation or other
Proceedings relating to the Leased Real Property or other matters adversely
affecting the current use or occupancy of the Leased Real Property. The Company
has received all requisite approvals of Governmental Bodies (including licenses
and permits) required in connection with the operation of the Leased Real
Property and the Leased Real Property has been operated and maintained in
accordance with applicable Laws.  The Company has not entered into any leases,
subleases, licenses, concessions, or other agreements, written or oral, granting
to any party the right of use or occupancy of any portion of the Leased Real
Property. To Seller’s Knowledge, there are no outstanding options or rights of
first refusal to purchase the Real Property, or any portion thereof or interest
therein. Seller has delivered to Buyer copies of leases relating to the Leased
Real Property.
 
(b) Operation and Use of the Real Property. All of the Leased Real Property has
parking and other amenities necessary for the operation of the businesses
currently conducted thereon which are adequate in relation to the premises and
location of the Facilities. All public roads and streets necessary for service
of and access to the Facilities for the current or contemplated use thereof have
been completed, are serviceable and all-weather and are physically and legally
open for use by the public. All buildings, structures and improvements located
on or included within the Leased Real Property are structurally sound and in
good repair and in good working order and condition, reasonable wear and tear
excepted), all mechanical, electrical, heating, air conditioning, drainage,
sewer, water and plumbing systems are in good repair, and the Leased Real
Property is supplied with utilities and other services necessary for the
operation of such Real Property, including gas, electricity, water, telephone,
sanitary sewer, and storm sewer and are provided via public roads or via
permanent, irrevocable, appurtenant easements benefiting such real property. To
Seller’s Knowledge, no Leased Real Property relies on any other facility located
on any property not included within the legal description of each Leased Real
Property to fulfill any municipal or governmental requirement or for the
furnishing to any facility of any essential building systems or utilities,
including, but not limited to, electrical, plumbing, mechanical and heating. All
sewer, water and public utility services that presently service the Leased Real
Property either enter the Leased Real Property through adjoining public streets
or, if they pass through adjoining public land, do so in accordance with valid
public and private easements which inure to the benefit of the Company.
 
(c) No Other Agreements. Except as set forth in Section 4.20(c) of the Seller’s
Disclosure Schedule, to Seller’s Knowledge there are no (i) unrecorded
agreements between the Company and any third parties or Governmental Bodies
which affect any of the Leased Real Property; (ii) variances or special or
conditional use permits with respect to the Leased Real Property, (iii)
unrecorded restrictions, easements, licenses, conditions, limitations or
covenants specifically affecting any facility which have been imposed upon any
Leased Real Property and/or the Company by any third party or Governmental Body,
whether imposed in connection with platting, subdivision, zoning, issuance of
permits or certificates of occupancy or otherwise, (iv) wells on any Leased Real
Property, (v) underground or above ground storage tanks on any Leased Real
Property, or (vi) private sewage disposal systems on any Leased Real Property.
All of the assets of the Company are located at the Leased Real Property, other
than with respect to Inventory in transit.
 
 
28

--------------------------------------------------------------------------------

 
 
4.21 Environmental Matters. 
 
(a) The Company is, and at all times has been, in full compliance with, and has
not been and is not in violation of or liable under, any Environmental Law. No
Seller or Company has any basis to expect, nor has any of them or any other
Person for whose conduct they are or may be held to be responsible received, any
actual or Threatened order, notice, or other communication from (i) any
Governmental Body or private citizen acting in the public interest, or (ii) the
current or prior owner or operator of any Facilities, of any actual or potential
violation or failure to comply with any Environmental Law, or of any actual or
Threatened obligation to undertake or bear the cost of any Environmental,
Health, and Safety Liabilities with respect to any of the Facilities or any
other properties or assets (whether real, personal, or mixed) in which Seller or
the Company has had an interest, or with respect to any property or facility at
or to which Hazardous Materials were generated, manufactured, refined,
transferred, imported, used, or processed by Seller, the Company, or any other
Person for whose conduct they are or may be held responsible, or from which
Hazardous Materials have been transported, treated, stored, handled,
transferred, disposed, recycled, or received.
 
(b) There are no pending or, to the Knowledge of Seller and the Company,
Threatened claims, Encumbrances, or other restrictions of any nature, resulting
from any Environmental, Health, and Safety Liabilities or arising under or
pursuant to any Environmental Law, with respect to or affecting any of the
Facilities or any other properties and assets (whether real, personal, or mixed)
in which Seller or the Company has or had an interest.
 
(c) Neither Seller nor the Company has any basis to expect, nor has any of them
or any other Person for whose conduct they are or may be held responsible,
received, any citation, directive, inquiry, notice, Order, summons, warning, or
other communication that relates to Hazardous Activity, Hazardous Materials, or
any alleged, actual, or potential violation or failure to comply with any
Environmental Law, or of any alleged, actual, or potential obligation to
undertake or bear the cost of any Environmental, Health, and Safety Liabilities
with respect to any of the Facilities or any other properties or assets (whether
real, personal, or mixed) owned or operated by the Company, or with respect to
any property or facility to which Hazardous Materials generated, manufactured,
refined, transferred, imported, used, or processed by Seller, the Company, or
any other Person for whose conduct they are or may be held responsible, have
been transported, treated, stored, handled, transferred, disposed, recycled, or
received.
 
(d) None of Seller, the Company or any other Person for whose conduct they are
or may be held responsible, has any Environmental, Health, and Safety
Liabilities with respect to the Facilities or with respect to any other
properties and assets (whether real, personal, or mixed) in which Seller or the
Company (or any predecessor), has or had an interest, or at any property
geologically or hydrologically adjoining the Facilities or any such other
property or assets.
 
 
29

--------------------------------------------------------------------------------

 
 
(e) There are no Hazardous Materials present on or in the Environment at the
Facilities or at any geologically or hydrologically adjoining property,
including any Hazardous Materials contained in barrels, above or underground
storage tanks, landfills, land deposits, dumps, equipment (whether moveable or
fixed) or other containers, either temporary or permanent, and deposited or
located in land, water, sumps, or any other part of the Facilities or such
adjoining property, or incorporated into any structure therein or thereon. No
Seller, Company, any other Person for whose conduct they are or may be held
responsible, or to the Knowledge of Seller and the Company, any other Person,
has permitted or conducted, or is aware of, any Hazardous Activity conducted
with respect to the Facilities or any other properties or assets (whether real,
personal, or mixed) in which Seller or the Company has or had an interest.
 
(f) There has been no Release or, to the Knowledge of Seller and the Company,
Threat of Release, of any Hazardous Materials at or from the Facilities or at
any other locations where any Hazardous Materials were generated, manufactured,
refined, transferred, produced, imported, used, or processed from or by the
Facilities, or from or by any other properties and assets (whether real,
personal, or mixed) in which Seller or the Company has or had an interest, or to
the Knowledge of Seller and the Company, any geologically or hydrologically
adjoining property, whether by Seller, the Company, or any other Person.
 
(g) Seller has delivered to Buyer true and complete copies and results of any
reports, studies, analyses, tests, or monitoring possessed or initiated by
Seller or the Company pertaining to Hazardous Materials or Hazardous Activities
in, on, or under the Facilities, or concerning compliance by Seller, the
Company, or any other Person for whose conduct they are or may be held
responsible, with Environmental Laws.
 
4.22 Employees.
 
(a) Section 4.22(a) of the Disclosure Schedule contains a complete and accurate
list of the following information for each employee of the Company, including
each employee on leave of absence or layoff status: name; job title; current
compensation paid or payable; vacation accrued; and service credited for
purposes of vesting and eligibility to participate under the Company’s pension,
retirement, profit-sharing, thrift-savings, deferred compensation, stock bonus,
stock option, cash bonus, employee stock option (including investment credit or
payroll stock ownership), termination notice or pay, severance pay, insurance,
medical, welfare, vacation plan or any other employee benefit plan. For any
employee who is on leave of absence, Section 4.22(a) of the Seller’s Disclosure
Schedule indicates the reason for absence and the expected duration. All
employees of the Company are employees at will, and no severance or other
amounts are payable to such employees upon termination of employment, other than
with respect to vested rights under the Company Benefit Plans.
 
 
30

--------------------------------------------------------------------------------

 
 
(b) The Company is in compliance in all material respects with all applicable
Laws relating to employment and employment practices, workers’ compensation,
terms and conditions of employment, worker safety, pay equity, employment
insurance, wages and hours and the Worker Adjustment and Retraining Notification
Act. There have been no claims of harassment, discrimination, retaliatory act or
similar actions against any officer, director or employee of the Company at any
time since the formation of the Company and no facts exist that would reasonably
be expected to give rise to such claims or actions. The Company has made all
required payments to its unemployment compensation reserve accounts with the
appropriate governmental departments of the states and provinces where it is
required to maintain such accounts, and each of such accounts has a positive
balance. Section 4.22(b) of the Disclosure Schedule also describes, and the
Company has delivered to Buyer copies of, all reports of the Company required
under the Federal Occupational Safety and Health Act of 1970, as amended, and
under all other applicable health and safety Laws and regulations. The
deficiencies, if any, noted on such reports or any reports prepared by
independent consultants have been corrected to the satisfaction of the
Governmental Body that gave notice of such deficiency, which satisfaction has
been confirmed in writing by such applicable Governmental Body and copies of
which have been delivered to Buyer.
 
(c) No employee of the Company is a party to, or is otherwise bound by, any
agreement or arrangement, including any confidentiality, noncompetition, or
proprietary rights agreement, between such employee and any other Person
(“Proprietary Rights Agreement”) that in any way adversely affects or will
affect (i) the performance of his duties as an employee of the Company, or (ii)
the ability of the Company to conduct its business, including any Proprietary
Rights Agreement with Seller or the Company by any such employee. To the
Knowledge of Seller and the Company, no officer or other key employee of the
Company, except for Seller and his wife and daughter, intends to terminate
his/her employment with the Company. Seller and his wife will remain on the
Company’s payroll as employees of the Company until first Note payment is
received. After the first payment under the Note, Seller’s relationship to Buyer
and the Company will be governed by the Consulting Agreement and Licensing
Agreement to be signed and delivered at Closing.
 
(d) No retired employee or director of the Company, or their dependents,
receives benefits or scheduled to receive benefits in the future.
 
4.23 Labor Relations; Compliance. The Company is not a party to a collective
bargaining or other labor Contract. Since March 31, 2008, there has not been,
there is not presently pending or existing, and to the Knowledge of Seller and
the Company there is not Threatened, (a) any strike, slowdown, picketing, work
stoppage, or employee grievance process or (b) any Proceeding against or
affecting the Company relating to the alleged violation of any Legal Requirement
pertaining to labor relations or employment matters, the Equal Employment
Opportunity Commission, or any comparable Governmental Body, organizational
activity, or other labor or employment dispute against or affecting any of the
Company or its premises, or (c) any application for certification of a
collective bargaining agreement. No event has occurred or circumstance exists
that could provide the basis for any work stoppage or other labor dispute. There
is no lockout of any employees by the Company, and no such action is
contemplated by the Company. The Company has complied in all respects with all
Legal Requirements relating to employment, equal employment opportunity,
nondiscrimination, immigration, wages, hours, benefits, collective bargaining,
the payment of social security and similar taxes, occupational safety and
health, pay equity, workers’ compensation, and plant closing. The Company is not
liable for the payment of any compensation, damages, taxes, fines, penalties, or
other amounts, however designated, for failure to comply with any of the
foregoing Legal Requirements.
 
 
31

--------------------------------------------------------------------------------

 
 
4.24 Intellectual Property. 
 
(a) Sufficiency. The Company owns or has the right to use pursuant to licenses
or sublicenses, all Intellectual Property necessary or desirable for the
operation of its business. Each item of Intellectual Property owned or used by
the Company immediately prior to the Closing will be owned or available for use
by Buyer on identical terms and conditions immediately subsequent to the
Closing. The Company has taken reasonable action to maintain and protect each
item of Intellectual Property that it owns.
 
(b) Non-Interference. The Company has not interfered with, infringed upon,
misappropriated, or otherwise come into conflict with any Intellectual Property
of third parties, received any charge, complaint, claim, demand, or notice
alleging any such interference, infringement, misappropriation, or violation
(including any claim that the Company must license or refrain from using any
Intellectual Property of any third party). To the Knowledge of Seller and the
Company, no third party has interfered with, infringed upon, misappropriated, or
otherwise come into conflict with any Intellectual Property owned by the
Company.
 
(c) Owned Intellectual Property. Section 4.24 of the Seller’s Disclosure
Schedule sets forth a true and complete list of (i) each registration that has
been issued to the Company with respect to any of its Intellectual Property,
(ii) each outstanding application for registration that the Company has made
with respect to any of its Intellectual Property, and (iii) each outstanding
license or sublicense that the Company has granted to any third party with
respect to any of its Intellectual Property (together with any exceptions).
Seller has made available to Buyer true, correct and complete copies of all such
registrations, applications, licenses or sublicenses (as amended to date) and
copies of all other written documentation evidencing ownership and prosecution
(if applicable) of each such item. Section 4.24 of the Seller’s Disclosure
Schedule also sets forth a true and complete list of each trade name or
unregistered trademark now owned by the Company and used in connection with the
Business. With respect to each item of Intellectual Property owned by the
Company and required to be identified in Section 4.24 of the Seller’s Disclosure
Schedule, except as set forth in such Section 4.24, the Company:
 
(i) possesses all right, title, and interest in and to the item, free and clear
of any Lien, license or other restriction other than a Permitted Encumbrance;
 
(ii) has not received any written notice that action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand is pending or, to the
Knowledge of Seller and the Company, is Threatened, that challenges the
legality, validity, enforceability, use, or ownership of the item; and
 
 
32

--------------------------------------------------------------------------------

 
 
(iii) except for any express warranties with respect to products sold, has no
outstanding obligations to indemnify any Person for or against any interference,
infringement, misappropriation, or other conflict with respect to the item.
 
(d) Intellectual Property Licensed to the Company. Section 4.24 of the Seller’s
Disclosure Schedule sets forth a true and complete list of each item of
Intellectual Property that any third party owns and that the Company uses
pursuant to license or sublicense granted to the Company; provided, however,
that Section 4.24 of the Seller’s Disclosure Schedule need not identify licenses
for commercially available personal computer software. Seller have delivered or
made available to Buyer true, correct and complete copies of all such licenses
and sublicenses, as amended to date. With respect to each item of Intellectual
Property licensed by the Company and required to be identified in Section 4.24
of the Seller’s Disclosure Schedule, and except as specified in such Section
4.24, (i) the Company is not Default thereunder; (ii) the license or sublicense
covering the item is legal, valid, binding, enforceable against the Company, and
in full force and effect; and (iii) no third party to the license or sublicense
is in Default thereunder.
 
4.25 Customers and Suppliers. Section 4.25 of the Seller’s Disclosure Schedule
sets forth (a) the ten (10) largest customers of the Company, on the basis of
revenues for goods sold or services provided for the most recent fiscal year and
(b) the ten (10) largest suppliers to the Company, on the basis of cost of goods
or services purchased for the most recent fiscal year. Neither Seller nor the
Company know of any plan or intention of any of such customers or any suppliers
to terminate, cancel or otherwise adversely modify its relationship with any of
the Company or to decrease materially or limit any of its products or services
to the Company or its usage or purchase of any of the services or products of
the Company, or to change the prices at which such products are purchased or
sold.
 
4.26 Relationships With Related Persons. No Seller or any Related Person of
Seller or of the Company has, or since March 31, 2008 has had, any interest in
any property (whether real, personal, or mixed and whether tangible or
intangible), used in or pertaining to the Business. Except as set forth in
Section 4.26 of the Seller’s Disclosure Schedule, no Seller or any Related
Person of Seller or of the Company is, or since the March 31, 2008 has owned (of
record or as a beneficial owner) an equity interest or any other financial or
profit interest in, a Person that has (i) had business dealings or a material
financial interest in any transaction with the Company other than business
dealings or transactions conducted in the Ordinary Course of Business with the
Company at substantially prevailing market prices and on substantially
prevailing market terms, or (ii) engaged in competition with the Company with
respect to any line of the products or services of the Company (a “Competing
Business”) in any market presently served by such Company except for less than
one percent (1%) of the outstanding capital stock of any Competing Business that
is publicly traded on any recognized exchange or in the over-the-counter market.
Except as set forth in Section 4.26 of the Seller’s Disclosure Schedule, no
Seller or any Related Person of Seller or of the Company is a party to any
Contract with, or has any claim or right against, the Company.
 
 
33

--------------------------------------------------------------------------------

 
 
4.27 Credit, Rebate, Product Warranties and Related Matters. Section 4.27 of the
Seller’s Disclosure Schedule contains a true, correct and complete (a) list of
the names and amounts of credits and rebates with any customers totaling more
than the Threshold Amount per customer in 2005, 2006 or 2007, and the current
oral or written credit and rebate policies of the Company, (b) list of the names
and amounts of rebates received from any supplier of the Company totaling more
than the Threshold Amount per supplier in 2005, 2006 or 2007, and (c) a copy of
the Company’ standard warranty or warranties for sales of products and any
return, repair or replacement policies for products. Except as set forth in
Section 4.27 of the Seller’s Disclosure Schedule and for manufacturer warranties
passed through to customers, there are no warranties, commitments or obligations
with respect to the return, repair or replacement of any products manufactured,
distributed or sold by the Company by reason of alleged overshipments, defective
merchandise or otherwise, or of merchandise in the hands of wholesalers,
distributors, retailers or customers under an understanding that such
merchandise would be returnable. Section 4.27 of the Seller’s Disclosure
Schedule sets forth the aggregate annual cost to Seller of performing warranty
obligations, returns, repairs or replacements for customers for each of the
three (3) preceding fiscal years and the current fiscal year. No facts or
conditions exist which could reasonably be expected to result in the Company’
products being subject to a replacement, modification or recall campaign.  
 
4.28 Brokers or Finders. Except as set forth in Section 4.28 of the Seller’s
Disclosure Schedule, the Company, Seller and their agents have incurred no
Liability for brokerage or finders’ fees or agents’ commissions or other similar
payment in connection with this Agreement.
 
4.29 Disclosure. No representation or warranty of Seller in this Agreement and
no statement in the Seller’s Disclosure Schedule or any certificate delivered
pursuant hereto or otherwise in connection with the Contemplated Transactions
omits to state a material fact necessary to make the statements herein or
therein, in light of the circumstances in which they were made, not misleading.
No notice given pursuant to Section 6.5 will contain any untrue statement or
omit to state a material fact necessary to make the statements therein or in
this Agreement, in light of the circumstances in which they were made, not
misleading. There is no fact known to Seller that has specific application to
the Seller or the Company (other than general economic or industry conditions)
and that materially adversely affects or, as far as Seller can reasonably
foresee, materially threatens, the assets, business, prospects, financial
condition, or results of operations of the Company (on a consolidated basis)
that has not been set forth in this Agreement or the Seller’s Disclosure
Schedule.
 
ARTICLE 5.
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to Seller as follows:


5.1 Organization and Good Standing. Buyer is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Nevada.
Buyer is duly qualified or licensed to do business and is in good standing, in
each jurisdiction where the assets and properties owned, leased or operated by
it or the nature of its business make such qualification or licensing necessary,
except for failures to be so qualified or licensed and in good standing that do
not have a Material Adverse Effect on Buyer.
 
 
34

--------------------------------------------------------------------------------

 
 
5.2 Authority; No Conflict.
 
(a) Enforceability. This Agreement constitutes the legal, valid, and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms,
subject to the Enforceability Exceptions. Buyer has all necessary corporate
power and authority to execute and deliver this Agreement and to perform its
obligations under this Agreement. Upon the execution and delivery by Buyer of
the Stock Restriction Agreement and Lease (collectively, the “Buyer’s Closing
Documents”), the Buyer’s Closing Documents will constitute the legal, valid, and
binding obligations of Buyer, enforceable against Buyer in accordance with their
respective terms, subject to the Enforceability Exceptions.
 
(b) No Conflict. Neither the execution and delivery of this Agreement by Buyer
nor the consummation or performance of any of the Contemplated Transactions by
Buyer will give any Person the right to prevent, delay, or otherwise interfere
with any of the Contemplated Transactions pursuant to: any provision of Buyer’s
Organizational Documents; any resolution adopted by the board of directors or
the stockholders of Buyer; any Legal Requirement or Order to which Buyer may be
subject; or any Contract to which Buyer is a party or by which Buyer may be
bound.
 
5.3 Consents. Except for such Consents as Buyer may be required to obtain prior
to Closing (the “Buyer Consents”), Buyer is not and will not be required to
obtain any Consent from any Person in connection with the execution and delivery
of this Agreement or the consummation or performance of any of the Contemplated
Transactions.
 
5.4 Certain Proceedings. As of the date hereof, there is no pending Proceeding
that has been commenced against Buyer and that challenges, or may have the
effect of preventing, delaying, making illegal, or otherwise interfering with,
any of the Contemplated Transactions. To Buyer’s Knowledge, no such Proceeding
has been Threatened as of the date hereof.
 
5.5 Brokers or Finders. Buyer and its officers and agents have incurred no
Liability for brokerage or finders’ fees or agents’ commissions or other similar
payment in connection with this Agreement or any of the Contemplated
transactions.
 
5.6 SEC Filings. Buyer has made available to the Seller or the Seller has had
access through the EDGAR filing system to accurate and complete copies
(excluding copies of exhibits) of each report, registration statement (on a form
other than Form S-3 or S-8) and definitive proxy statement filed by Buyer with
the Securities and Exchange Commission (the “SEC”) between December 31, 2006 and
the date of this Agreement (the “Buyer SEC Documents”). As of the time it was
filed with the SEC (or, if amended or superseded by a filing prior to the date
of this Agreement, then on the date of such filing): (i) each of the Buyer SEC
Documents complied in all material respects with the applicable requirements of
the Securities Act or the Exchange Act, as the case may be; and (ii) none of the
Buyer SEC Documents contained any untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances and each of the
Buyer SEC Documents: (i) complied as to form in all material respects with the
published rules and regulations of the SEC applicable thereto; (ii) were
prepared in accordance with generally accepted accounting principles applied on
a consistent basis throughout the periods covered, except as may be indicated in
the notes to such financial statements and (in the case of unaudited statements)
as permitted by Form 10-Q, and except that unaudited financial statements may
not contain footnotes and are subject to year-end audit adjustments; and (iii)
fairly present the consolidated financial position of the Buyer as of the
respective dates thereof and the consolidated results of operations of the Buyer
for the periods covered thereby.
 
 
35

--------------------------------------------------------------------------------

 
 
5.7 Valid Issuance. The Buyer Series E Preferred Stock to be issued in the
Contemplated Transactions has been duly authorized and will, when issued in
accordance with the provisions of this Agreement, be validly issued, fully paid
and nonassessable and will not be subject to any restriction on resale under the
Securities Act, other than restrictions imposed under the Securities Act and
other securities laws, this Agreement or the Stock Restriction Agreement.
 
ARTICLE 6.
PRE-CLOSING COVENANTS
 
6.1 Access and Investigation. Between the date of this Agreement and the Closing
Date, Seller and the Company will, and will cause each of their respective
Representatives to, (a) afford Buyer and its Representatives and prospective
lenders and their Representatives (collectively, “Buyer’s Advisors”), upon
reasonable advance notice and during regular business hours, full and free
access to the Company’s personnel, properties, contracts, books and records, and
other documents and data, (b) furnish Buyer and Buyer’s Advisors with copies of
all such contracts, books and records, and other existing documents and data as
Buyer may reasonably request, and (c) furnish Buyer and Buyer’s Advisors with
such additional financial, operating, and other data and information as Buyer
may reasonably request.
 
6.2 Operation of the Businesses of the Company.
 
(a) Ordinary Course. Except as expressly provided or permitted herein, or as
consented to in writing by Buyer, during the period commencing on the date of
this Agreement and ending on the Closing Date or such earlier date as this
Agreement may be terminated in accordance with its terms (the “Pre-Closing
Period”), Seller will cause the Company to act and carry on the Company’s
businesses in the Ordinary Course of Business, maintain and preserve the
Company’s business organization, assets and properties, preserve the Company’s
business relationships with customers, strategic partners, suppliers,
distributors and others having business dealings with it and keep available the
services of the present officers, employees and consultants of the Company.
Without limiting the generality of the foregoing, except as expressly provided
or permitted herein, during the Pre-Closing Period, the Company shall not,
directly or indirectly, do any of the following without the prior written
consent of Buyer:
 
(i) declare, set aside or pay any distributions or dividends on, or make any
other distributions (whether in cash, securities or other property) in respect
of, any of its capital stock or other equity securities, except that the Company
may make distributions to the Seller in sufficient amount to pay federal, state
and local income taxes, at the highest marginal tax rates applicable to Seller
on the net distributive share of the Company’s income, losses, deductions and
credits that have been separately stated and passed through to the Seller under
Section 1366 of the Code, provided that the Buyer shall be notified in advance
of such distributions; split, combine or reclassify any of its capital stock or
other equity securities or issue or authorize the issuance of any other
securities in respect of, in lieu of or in substitution for capital stock or any
of its other securities; or purchase, redeem or otherwise acquire any capital
stock or any of its other securities or any rights, warrants or options to
acquire any such capital stock or other securities;
 
 
36

--------------------------------------------------------------------------------

 
 
(ii) issue, deliver, sell, grant, pledge or otherwise dispose of or encumber any
capital stock, any other voting securities or any securities convertible into or
exchangeable for, or any rights, warrants or options to acquire, any such
capital stock, voting securities or convertible or exchangeable securities
(other than the issuance of shares of capital stock upon the exercise of options
or warrants outstanding on the date of this Agreement);
 
(iii) amend any of the Organizational Documents or other comparable charter or
organizational documents or enter into any new line of business or discontinue
any existing line of business;
 
(iv) acquire by merging or consolidating with, or by purchasing all or a
substantial portion of the assets or any stock of, or by any other manner, any
business or any corporation, partnership, joint venture, limited liability
company, association or other business organization or division thereof, or any
assets that are material, in the aggregate, to the Company;
 
(v) sell, lease, license, pledge, or otherwise dispose of or encumber any
material properties or material assets of the Company other than in the Ordinary
Course of Business;
 
(vi) knowingly or irrevocably waive any material right of the Company under any
Material Contract;
 
(vii) (A) incur any Indebtedness other than draws under such Company’s existing
line of credit in the Ordinary Course of Business, make any payments on any
existing Indebtedness other than regular payments made pursuant to the terms of
such existing Indebtedness, or pay any guaranty fees or other fees to any
guarantor of any Indebtedness of the Company, (B) issue, sell or amend any debt
securities or warrants or other rights to acquire any debt securities of the
Company, guarantee any debt securities of another Person, enter into any “keep
well” or other agreement to maintain any financial statement condition of
another Person or enter into any arrangement having the economic effect of any
of the foregoing, (C) make any loans, advances or capital contributions to, or
investment in, any other Person; provided, however, that the Company may, in the
Ordinary Course of Business, invest in debt securities maturing not more than
ninety (90) days after the date of investment, or (D) other than in the Ordinary
Course of Business, enter into any hedging agreement or other financial
agreement or arrangement designed to protect the Company against fluctuations in
commodities prices or exchange rates;
 
 
37

--------------------------------------------------------------------------------

 
 
(viii) make any capital expenditures or other expenditures with respect to
property, plant or equipment in excess of the Threshold Amount in the aggregate;
 
(ix) make any changes in accounting methods, principles or practices, except
insofar as may have been required by a change in GAAP;
 
(x) except as required to comply with applicable Law or agreements, plans or
arrangements existing on the date hereof, (A) adopt, enter into, terminate or
materially amend any employment, severance or similar agreement or material
benefit plan for the benefit or welfare of any current or former director,
officer or employee, including a Company Benefit Plan or any collective
bargaining agreement, (B) increase in any material respect the compensation or
fringe benefits of, or pay any bonus to, any director, officer or employee, (C)
accelerate the payment, right to payment or vesting of any material compensation
or benefits, including any outstanding options or restricted equity awards,
other than as contemplated by this Agreement, (D) grant any options to purchase
capital stock, equity appreciation rights, equity based or equity related
awards, performance units or restricted equity, or (E) take any action other
than in the Ordinary Course of Business to fund or in any other way secure the
payment of compensation or benefits under a Company Benefit Plan;
 
(xi) make or change any election in respect of Taxes, adopt or change any
accounting method in respect of Taxes, file any amendment to a Tax Return,
settle any claim or assessment in respect of Taxes, or consent to any extension
or waiver of the limitation period applicable to any claim or assessment in
respect of Taxes;
 
(xii) enter into or amend any contract or agreement other than in the Ordinary
Course of Business or terminate any Material Contract or amend any of its
material terms (other than amendments designed to remedy defaults thereunder);
 
(xiii) commence, pay, discharge, settle or satisfy any lawsuits, claims,
liabilities or obligations (absolute, accrued, asserted or unasserted,
contingent or otherwise), other than the payment, discharge or satisfaction in
the Ordinary Course of Business of liabilities reflected or reserved against in
the Unaudited Balance Sheet and financial statements or incurred in the Ordinary
Course of Business, or waive any material benefits of any confidentiality,
standstill or similar agreements to which the Company is a party;
 
(xiv) permit any material increase in the number of employees employed by the
Company on the date hereof;
 
(xv) terminate or fail to renew any Governmental Authorization that is required
for continued operations;
 
(xvi) enter into any collective bargaining agreement or union contract with any
labor organization or union;
 
(xvii) accelerate or defer any obligation or payment by or to the Company, or
not pay any accounts payable or other obligation of such Company when due and
other than in the Ordinary Course of Business;
 
 
38

--------------------------------------------------------------------------------

 
 
(xviii) decrease or defer in any material respect the level of training provided
to the employees of such Company or the level of costs expended in connection
therewith; and
 
(xix) fail to maintain insurance at levels at least comparable to current levels
or otherwise in a manner inconsistent with past practice.
 
(b) Negative Covenant. Except as otherwise expressly permitted by this
Agreement, between the date of this Agreement and the Closing Date, neither the
Seller nor the Company will, without the prior consent of Buyer, take any
affirmative action, or fail to take any reasonable action within their or its
control, as a result of which any of the changes or events listed in Section
4.17 is likely to occur.
 
6.3 Required Approvals. 
 
(a) Seller. As promptly as practicable after the date of this Agreement, Seller
and the Company will make all filings required by Legal Requirements to be made
by them in order to consummate the Contemplated Transactions. Between the date
of this Agreement and the Closing Date, Seller and the Company will (a)
cooperate with Buyer with respect to all filings that Buyer elects to make or is
required by Legal Requirements to make in connection with the Contemplated
Transactions, (b) cooperate with Buyer in obtaining all consents required by
Buyer to consummate the Contemplated Transactions, and (c) take all actions
necessary to obtain the Required Consents.
 
(b) Buyer. As promptly as practicable after the date of this Agreement, Buyer
will, and will cause each of its Related Persons to, make all filings required
by Legal Requirements to be made by them to consummate the Contemplated
Transactions. Between the date of this Agreement and the Closing Date, Buyer
will, and will cause each Related Person to, (a) cooperate with Seller and the
Company with respect to all filings that Seller are required by Legal
Requirements to make in connection with the Contemplated Transactions, and (b)
reasonably cooperate with Seller and the Company in obtaining all Required
Consents; provided, that this Agreement will not require Buyer to dispose of or
make any change in any portion of its business or to incur any other burden to
obtain a Governmental Authorization.
 
6.4 Efforts to Satisfy Conditions.
 
(a) Seller. Seller and the Company will use commercially reasonable efforts to
cause the conditions in Article 8 and Article 9 to be satisfied.
 
(b) Buyer. Except as set forth in the proviso to Section 6.3(b), between the
date of this Agreement and the Closing Date, Buyer will use commercially
reasonable efforts to cause the conditions in Article 8 and Article 9 to be
satisfied.
 
6.5 Notification. Between the date of this Agreement and the Closing Date,
Seller and Company will each promptly notify Buyer in writing if such Seller or
Company becomes aware of any fact or condition that causes or constitutes a
Breach of any of Seller’s and the Company’ representations and warranties as of
the date of this Agreement, or if such Seller or Company becomes aware of the
occurrence after the date of this Agreement of any fact or condition that could
(except as expressly contemplated by this Agreement) cause or constitute a
Breach of any such representation or warranty had such representation or
warranty been made as of the time of occurrence or discovery of such fact or
condition. Should any such fact or condition require any change in the Seller’s
Disclosure Schedule if the Seller’s Disclosure Schedule were dated the date of
the occurrence or discovery of any such fact or condition, Seller and the
Company will promptly deliver to Buyer a proposed supplement to the Seller’s
Disclosure Schedule specifying such change. Any update to the Seller’s
Disclosure Schedule shall require Buyer’s prior written approval, in its
discretion. During the same period, Seller and the Company will promptly notify
Buyer of (a) the occurrence of any Breach of any covenant of Seller and the
Company in this Article 6 or of the occurrence of any event that may make the
satisfaction of the conditions in Article 8 impossible or unlikely, and (b) the
receipt by such party of any notice or other communication from any Governmental
Body or third party in connection with any consent or approval of such
Governmental Body or third party that is or may be required in connection with
the Contemplated Transactions or relating to any plan or intention of any of
third party to terminate, cancel or otherwise adversely modify its commercial
relationship with the Company or to decrease materially or limit materially any
of its products or services to the Company or its usage or purchase of any of
the services or products of the Company.
 
 
39

--------------------------------------------------------------------------------

 
 
6.6 No Negotiation. Until such time, if any, as this Agreement is terminated
pursuant to Article 10, Seller and the Company and each of their respective
Representatives shall not, directly or indirectly solicit, initiate, or
encourage any inquiries or proposals from, discuss or negotiate with, provide
any non-public information to, or consider the merits of any unsolicited
inquiries or proposals from, any Person (other than Buyer) relating to any
transaction involving the sale of the business or assets (other than in the
Ordinary Course of Business) of the Company, or any of the capital stock of the
Company, or any merger, consolidation, business combination, or similar
transaction involving the Company. Seller and the Company will promptly forward
to Buyer copies of any such inquiries or proposals received from any Person.
 
6.7 Bank Accounts; Powers of Attorney. As of the Closing, at Buyer’s request,
Seller and the Company shall cause Buyer’s designees to be added, and the
Company’s designees to be removed, as signatories with respect to each of the
Company’s bank accounts and to terminate any powers of attorney.
 
6.8 Supplements to Disclosure Schedule. Seller shall have the right until the
Closing Date to amend or supplement Seller’s Disclosure Schedules with respect
to any matter hereafter arising (excluding matters existing as of the date
hereof). No information provided pursuant to this Section 6.8, however, shall be
deemed to modify, or to cure any breach of, any representation, warranty or
covenant in this Agreement existing at the date hereof.
 
6.9 Certain Tax Matters.
 
(a) Tax Status and Elections. Seller and the Company shall cause all tax sharing
agreements or similar arrangements with respect to or involving the Company to
be terminated as to such entity as of the Closing Date, and, after the Closing
Date, the Company shall not be bound thereby or have any liability thereunder.
No new elections, and no changes in current elections, with respect to Taxes
affecting the Company shall be made after the date of this Agreement without the
prior written consent of Buyer.
 
 
40

--------------------------------------------------------------------------------

 
 
(b) Pre-Closing Tax Returns. The Company shall prepare (or cause to be prepared
for the Company) all Tax Returns of the Company required to be filed prior to
Closing. All such Tax returns shall be prepared in accordance with past practice
(unless a contrary position is required by Law), to the extent any position
taken in such returns may affect the tax liability of Buyer and the Company
after the Closing. The Company shall timely pay, or cause to be paid, all Taxes
relating to such Tax Returns. Seller shall provide Buyer or its designee the
opportunity to review a substantially completed draft of each pre-Closing Tax
Return reasonably prior to the filing of the applicable pre-Closing Tax Return,
and reasonable access to the Person(s) actually responsible for preparing the
same; provided, however, that the foregoing rights provided to Buyer (or its
designee) will in no way affect (whether or not and regardless of the extent to
which Buyer exercises such rights) the nature and scope of any of the
representations, warranties, covenants and indemnities of Seller contained in
this Agreement.
 
6.10 Audit(k) . The Company shall retain an independent SEC-qualified auditing
firm mutually acceptable to the Seller and the Buyer and cause such auditing
firm to prepare the audited financial statements for the Company’s fiscal year
ended December 31, 2007 (the “Audited Financial Statements”). All reasonable
costs of such audit shall be the sole responsibility of the Buyer.
 
6.11 Distribution of Certain Assets. Prior to Closing, the Company shall
distribute and assign to Seller and Seller shall accept and assume the assets
and liabilities described on Schedule 6.11 hereof.
 
ARTICLE 7.
POST-CLOSING COVENANTS
 
7.1 Covenant Not to Compete. From and after Closing, Seller covenants and agrees
as follows:
 
(a) Restricted Period. As used in this Article 7, the term “Restricted Period”
means the period commencing upon the termination or expiration of the Consulting
Agreement and ending on the date two (2) years following such termination or
expiration.
 
(b) Non-Competition; Non-Solicitation. In order to allow Buyer to realize the
full benefit of its bargain in connection with the purchase of the Shares, the
Seller shall not at any time during the Restricted Period, directly or
indirectly, acting alone or as a member of a partnership or as a holder of any
security of any class, or as an employee, consultant to or representative of,
any corporation or other business entity:
 
(i) engage in, continue in or carry on any business which competes with the
Business as conducted by the Company or Buyer or its Affiliates as of the
Closing Date, or is substantially similar thereto, including owning or
controlling any financial interest in any corporation, partnership, firm or
other form of business organization which is so engaged;
 
 
41

--------------------------------------------------------------------------------

 
 
(ii) solicit any customers of the Company or of Buyer or its Affiliates for
purposes of offering products that are competitive with the products offered by
the Business or of Buyer or its Affiliates as of the Closing Date;
 
(iii) solicit any supplier of the Company or of Buyer or its Affiliates for
purposes of supplying products that are competitive with the products purchased
by the Company or the Buyer or its Affiliates as of the Closing Date; or
 
(iv) hire, offer to hire, or solicit for employment any employee of the Company,
Buyer or its Affiliates, without the prior consent of Buyer, until such employee
has been separated from employment by the Company, Buyer or its Affiliates for
at least one year;
 
provided this Section 7.1 shall not prohibit Seller’s Consulting Agreement and
Licensing Agreement with Buyer or Seller’s ownership of Buyer’s capital stock.
 
(c) Severability; Reformation; Equitable Relief. Seller acknowledges that if the
scope of the covenants set forth in this Section 7.1 is deemed to be too broad
in any court proceeding, the court may reduce the scope as it deems reasonable
under the circumstances. Buyer would not have any adequate remedy at law for the
breach or threatened breach by Seller or any of his respective Affiliates or
Related Persons of the covenants and agreements set forth in this Section 7.1
and, accordingly, Buyer and the Company may, in addition to the other remedies
which may be available to it hereunder, file suit in equity to enjoin Seller or
any of his respective Affiliates or Related Persons from such breach or
threatened breach and Seller consent to the issuance of injunctive relief
hereunder. The act of Buyer in entering into this Agreement, and Buyer’s
covenants and payments hereunder, constitute sufficient consideration for Seller
to agree not to compete against Buyer or the Company as set out in this Section
7.1.
 
7.2 Certain Tax Matters. 
 
(a) Income Tax Returns. Buyer shall prepare, or cause to be prepared, all Income
Tax Returns of the Company required to be filed after Closing for all periods
ending on or before the Closing Date, including all short taxable years ending
on the Closing Date. Buyer shall provide Seller or their designees the
opportunity to review a substantially completed draft of each such Income Tax
Return at least ten (10) business days prior to the filing of such Income Tax
Return, and reasonable access to the Person(s) actually responsible for
preparing such Income Tax Returns; provided, however, that the foregoing rights
provided to Seller or their designee will in no way affect (whether or not and
regardless of the extent to which Seller exercise such rights) the nature and
scope of any of the representations, warranties, covenants and indemnities of
Seller contained in this Agreement. Seller shall timely file such Income Tax
Returns and pay (or cause to be paid) all Taxes relating to all periods ending
on or before the Closing Date (including, without limitation, any built-in gain
tax that will be incurred by the Company as a result of the Closing).
 
(b) Cooperation; Tax Audit. After the Closing Date, Buyer and Seller shall, and
shall cause their respective Affiliates, including the Company, to, cooperate in
the preparation of all Tax Returns and shall provide, or cause to be provided,
to the requesting party any records or other information requested by such party
in connection therewith as well as access to, and the cooperation of, the
auditors of Buyer and Seller. Seller, on the one hand, and Buyer, on the other
hand, shall give prompt notice to each other of any proposed adjustment to Taxes
for periods ending on or before the Closing Date (or beginning on or before the
Closing Date and ending after the Closing Date). Promptly upon receipt by either
party of any notification or indication (whether written or oral) from the IRS
or any state or other taxing authority that it intends to investigate or audit
any pre-Closing Tax Return, the party receiving such information shall notify
the other party and convey such information to the other party in writing. Each
party shall cooperate with the other in connection with any Tax investigation,
Tax audit, or other Tax proceeding. A party shall be reimbursed for reasonable
out-of-pocket expenses incurred in taking any action requested by the other
party or parties under this Section 7.2(b); provided, however, that the
foregoing shall not alter any indemnification rights to which Buyer or Seller
are entitled under this Agreement, including, without limitation, under Article
11.
 
 
42

--------------------------------------------------------------------------------

 
 
7.3 Further Assurances. The parties agree (a) to furnish upon request to each
other such further information, (b) to execute and deliver to each other such
other documents, and (c) to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.
 
7.4 Litigation Support. In the event and for so long as Buyer or Company is
actively contesting or defending against any litigation or claim in connection
with any fact, situation, circumstance, status, condition, activity, practice,
plan, occurrence, event, incident, action, failure to act or transaction
existing or occurring on or prior to the Closing Date involving the Company or
the Business, Seller will cooperate in the contest or defense and provide such
testimony as may be necessary in connection with the contest or defense, at the
cost and expense of Buyer (unless and to the extent Buyer is entitled to
indemnification therefor hereunder).
 
7.5 Cooperation: Audited Financial Statements. In the event the audit required
pursuant to Section 6.10 is not completed prior to the Closing, Seller shall,
and shall cause his Affiliates to, cooperate in the preparation of the Audited
Financial Statements and shall provide, or cause to be provided, to the
requesting party any records or other information requested by Buyer or the
Company in connection therewith as well as access to, and the cooperation of,
the auditors of Buyer and Seller.
 
ARTICLE 8.
CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE
 
Buyer’s obligation to purchase the Shares and to take the other actions required
to be taken by Buyer at the Closing is subject to the satisfaction, at or prior
to the Closing, of each of the following conditions (any of which may be waived
by Buyer, in whole or in part):


8.1 Accuracy of Representations and Warranties. The representations and
warranties of Seller set forth in this Agreement that are qualified by a
reference to materiality or a Material Adverse Effect (any such qualification
referred to herein as a “Materiality Qualifier”) shall be true and correct in
all respects when made and (after giving effect to any schedule updates deemed
made or otherwise permitted under Section 6.8) on and as of the Closing as if
made at and as of the Closing (other than representations and warranties that
are so qualified and relate to a particular date, which representations and
warranties shall be true and correct in all respects as of such date), and the
representations and warranties of Seller set forth in this Agreement that are
not so qualified shall be true and correct in all material respects when made
and (after giving effect to any schedule updates deemed made or otherwise
permitted under Section 6.8) on and as of the Closing Date as if made on and as
of such time (except for those representations and warranties that are not so
qualified and relate to a particular date, which representations and warranties
shall be true and correct in all material respects as of such date).
 
 
43

--------------------------------------------------------------------------------

 
 
8.2 Seller’s Performance.
 
(a) Covenants; Etc. All of the covenants and obligations that Seller is required
to perform or to comply with pursuant to this Agreement at or prior to the
Closing (considered collectively), and each of these covenants and obligations
(considered individually), must have been duly performed and complied with in
all material respects.
 
(b) Documents, Etc. Each document required to be delivered by Seller pursuant to
Section 3.2 must have been delivered, and each of the other covenants and
obligations in Article 6 must have been performed and complied with in all
respects.
 
8.3 Consents. Each of the Required Consents and the Buyer Consents must have
been obtained and must be in full force and effect.
 
8.4 No Proceedings. Since the date of this Agreement, there must not have been
commenced or Threatened against Buyer, or against any Person affiliated with
Buyer, any Proceeding (a) involving any challenge to, or seeking damages or
other relief in connection with, any of the Contemplated Transactions, or
(b) that may have the effect of preventing, delaying, making illegal, or
otherwise interfering with any of the Contemplated Transactions.
 
8.5 No Claim Regarding Stock Ownership or Sale Proceeds. There must not have
been made or Threatened by any Person any claim asserting that such Person
(a) is the holder or the beneficial owner of, or has the right to acquire or to
obtain beneficial ownership of, any stock of, or any other voting, equity, or
ownership interest in, any of the Company, or (b) is entitled to all or any
portion of the Purchase Price payable for the Shares.
 
8.6 No Prohibition. Neither the consummation nor the performance of any of the
Contemplated Transactions will, directly or indirectly (with or without notice
or lapse of time), materially contravene, or conflict with, or result in a
material violation of, or cause Buyer or any Person affiliated with Buyer to
suffer any material adverse consequence under, (a) any applicable Legal
Requirement or Order, or (b) any Legal Requirement or Order that has been
published, introduced, or otherwise proposed by or before any Governmental Body.
 
8.7 No Material Adverse Effect. Since the date of this Agreement, there shall
not have occurred any event or occurrence creating or reasonably likely to
create a Material Adverse Effect.
 
 
44

--------------------------------------------------------------------------------

 
 
8.8 Confirmation of Audited Financial Statements. The Seller shall have
delivered to the Buyer the Audited Financial Statements, which shall reflect no
material adverse change to the financial condition of the Company from the
financial condition of the Company reflected in the Compiled Financial
Statements. 
 
8.9 Due Diligence. Buyer and its Representatives shall have completed their due
diligence investigation of the Company, its properties and assets, the Business
and related matters, and the results of such diligence shall be satisfactory to
Buyer in its sole and absolute discretion.


8.10 Financing. Buyer shall have obtained, on terms and conditions satisfactory
to Buyer in its sole discretion, any and all financing it needs in order to
consummate the transactions contemplated hereby, which Buyer anticipates, but
does not guarantee, receiving within sixty (60) days of the Effective Date.


ARTICLE 9.
CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE
 
Seller’s obligation to sell the Shares and to take the other actions required to
be taken by Seller at the Closing is subject to the satisfaction, at or prior to
the Closing, of each of the following conditions (any of which may be waived by
Seller, in whole or in part):


9.1 Accuracy of Representations and Warranties. The representations and
warranties of Buyer set forth in this Agreement that are qualified by a
reference to a Materiality Qualifier shall be true and correct in all respects
when made and (after giving effect to any schedule updates deemed made or
otherwise permitted under Section 6.8) on and as of the Closing as if made at
and as of the Closing (other than representations and warranties that are so
qualified and relate to a particular date, which representations and warranties
shall be true and correct in all respects as of such date), and the
representations and warranties of Buyer set forth in this Agreement that are not
so qualified shall be true and correct in all material respects when made and
(after giving effect to any schedule updates deemed made or otherwise permitted
under Section 6.8) on and as of the Closing Date as if made on and as of such
time (except for those representations and warranties that are not so qualified
and relate to a particular date, which representations and warranties shall be
true and correct in all material respects as of such date).
 
9.2 Buyer’s Performance.
 
(a) Covenants; Etc. All of the covenants and obligations that Buyer is required
to perform or to comply with pursuant to this Agreement at or prior to the
Closing (considered collectively), and each of these covenants and obligations
(considered individually), must have been performed and complied with in all
material respects.
 
(b) Documents, Etc. Buyer must have delivered each of the documents required to
be delivered by Buyer pursuant to Section 3.2 and must be prepared to make the
cash payments required to be made by Buyer pursuant thereto.
 
 
45

--------------------------------------------------------------------------------

 
 
9.3 No Injunction. There must not be in effect any Legal Requirement or any
injunction or other Order that (a) prohibits the sale of the Shares by Seller to
Buyer, and (b) has been adopted or issued, or has otherwise become effective,
since the date of this Agreement.
 
ARTICLE 10.
TERMINATION
 
10.1 Termination Events. This Agreement may, by notice given prior to or at the
Closing, be terminated:
 
(a) Breach. By either Buyer or Seller if a material Breach of any provision of
this Agreement has been committed by the other party and such Breach has not
been waived.
 
(b) Failure of Conditions Precedent. (i) By Buyer if any of the conditions in
Article 8 has not been satisfied as of the Closing Date or if satisfaction of
such a condition is or becomes impossible (other than through the failure of
Buyer to comply with its obligations under this Agreement) and Buyer has not
waived such condition on or before the Closing Date; or (ii) by Seller, if any
of the conditions in Article 9 has not been satisfied of the Closing Date or if
satisfaction of such a condition is or becomes impossible (other than through
the failure of Seller to comply with their obligations under this Agreement) and
Seller have not waived such condition on or before the Closing Date.
 
(c) Mutual Consent. By mutual written consent of Buyer and Seller.
 
(d) Outside Date. By either Buyer or Seller if the Closing has not occurred
(other than through the failure of any party seeking to terminate this Agreement
to comply fully with its obligations under this Agreement) on or before the date
sixty (60) days from the Effective Date, or such later date as the parties may
agree upon (the “Outside Date”).
 
10.2 Effect of Termination. Each party’s right of termination under Section 10.1
is in addition to any other rights it may have under this Agreement or
otherwise, and the exercise of a right of termination will not be an election of
remedies. If this Agreement is terminated pursuant to Section 10.1, all further
obligations of the parties under this Agreement will terminate, except that the
obligations in Section 12.1 and Section 12.3 will survive; provided, however,
that if this Agreement is terminated by a party because of the Breach of the
Agreement by the other party or because one or more of the conditions to the
terminating party’s obligations under this Agreement is not satisfied as a
result of the other party’s failure to comply with its obligations under this
Agreement, the terminating party’s right to pursue all legal remedies will
survive such termination unimpaired.
 
ARTICLE 11.
INDEMNIFICATION
 
11.1 Survival. Except as set forth below, all representations, warranties,
covenants, and obligations in this Agreement, the Seller’s Disclosure Schedule,
the supplements to the Seller’s Disclosure Schedule, any other certificate or
document delivered pursuant to this Agreement will survive the Closing.
 
 
46

--------------------------------------------------------------------------------

 
 
(a) In General. Except as set forth below, all of the representations and
warranties of Seller and Buyer contained in this Agreement or any agreement or
document executed and delivered pursuant to the terms of this Agreement shall
survive the Closing hereunder and continue in full force and effect after the
Closing Date.
 
(b) Covenants and Agreements. The covenants and agreements contained herein
shall survive the Closing without limitation as to time unless the covenant or
agreement specifies a term, in which case such covenant or agreement shall
survive for such specified term.
 
11.2 Indemnification by Seller. Seller will indemnify, defend and hold harmless
the Buyer Indemnified Persons for, and will pay to the Buyer Indemnified Persons
the amount of, any Adverse Consequences arising, directly or indirectly, from or
in connection with: (a) any Breach of any representation or warranty made by
Seller or the Company in this Agreement, the Disclosure Schedule, the
supplements to the Disclosure Schedule, the Seller’s Closing Documents, or any
other certificate or document delivered by Seller or the Company pursuant to
this Agreement, or any claim by a third party that, if proven, would constitute
such a breach or misrepresentation; (b) any Breach by Seller or the Company of
any covenant or obligation of Seller or the Company in this Agreement; (c) any
claim by any Person for brokerage or finder’s fees or commissions or similar
payments based upon any agreement or understanding alleged to have been made by
any such Person with Seller or the Company (or any Person acting on their
behalf) in connection with any of the Contemplated Transactions; and/or (d) any
claim by any Person with respect to the assets and liabilities listed on
Schedule 6.11 distributed to Seller prior to Closing.
 
11.3 Indemnification by Buyer. Buyer will indemnify, defend and hold harmless
the Seller Indemnified Persons for, and will pay to the Seller Indemnified
Persons the amount of, any Adverse Consequences arising, directly or indirectly,
from or in connection with: (a) any Breach of any representation or warranty
made by Buyer in this Agreement, Buyer’s Closing Documents or in any certificate
delivered by Buyer pursuant to this Agreement; (b) any Breach by Buyer of any
covenant or obligation of Buyer in this Agreement or Buyer’s Closing Documents;
and (c) any claim by any Person for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding alleged to have been
made by such Person with Buyer (or any Person acting on its behalf) in
connection with any of the Contemplated Transactions.
 
11.4 Procedure for Indemnification. Subject to the other terms of this Article
11:
 
(a) Notice of Indemnifiable Loss. In the event that a Person entitled to
indemnification under this Article 11 (the “Indemnitee”) shall suffer any
Adverse Consequences in respect of which indemnification may be sought under
this Article 11 against the party required to provide indemnification under this
Article 11 (the “Indemnitor”), the Indemnitee must assert a claim for
indemnification by a written notice which contains reasonably sufficient detail
and information of the Indemnifiable Losses as then known (the “Notice of
Indemnifiable Loss”) to the Indemnitor. The Notice of Indemnifiable Loss must be
provided to the Seller as soon as practicable, but in no event later than 30
days after the Indemnitee acquires knowledge of the basis for the claim for
indemnification. Notwithstanding the foregoing, any failure to provide the
Indemnitor with a Notice of Indemnifiable Loss in such a timely manner shall not
relieve the Indemnitor from any liability that it may have to the Indemnitee
under this Article 11 except to the extent that the Indemnitor is materially
prejudiced by the Indemnitee’s failure to give such Notice of Indemnifiable Loss
in such a timely manner. 
 
 
47

--------------------------------------------------------------------------------

 
 
(b) Third Party Claims.
 
(i) In the event that any third party (including any Governmental Body) asserts
a claim against an Indemnitee for which such Indemnitee intends to seek
indemnity from the Indemnitor, then the Indemnitee shall promptly notify the
Indemnitor of such claim or demand and the amount thereof, if known, or an
estimate thereof, if reasonably capable of estimation (the “Claim Notice”), but
any failure to so notify the Seller shall not relieve it from any liability that
it may have to the Indemnitee under this Article 11 except to the extent that
the Indemnitor is materially prejudiced by the Indemnitee failure to give such
notice.
 
(ii) The Indemnitor shall have fifteen (15) days from Claim Notice to undertake,
conduct and control the defense of such third party claim; provided, that
pending the Indemnitor’s decision whether to exercise its right to undertake the
conduct and control of the settlement or defense of any third party claim, the
Indemnitee shall undertake, conduct and control the settlement or defense
thereof, through counsel of its own choosing if the failure to so act during
such period might reasonably be expected to have a material adverse effect on
the Indemnitee, and provided further that (A) the Indemnitor notifies the
Indemnitee, in writing, within such fifteen (15) days that the Indemnitor will
assume the defense of the third party claim and pay all attorneys’ fees and
other third party defense costs in connection therewith, (B) the Indemnitor
provides the Indemnitee with evidence reasonably acceptable to the Indemnitee
that the Indemnitor will have the financial resources to defend against the
third party claim and fulfill its indemnification obligations hereunder, (C) the
third party claim involves only money damages and does not seek an injunction or
other equitable relief, (D) settlement of, or an adverse judgment with respect
to, the third party claim is not, in the good faith judgment of the Indemnitee,
likely to establish a precedential custom or practice adverse to the continuing
business interests of the Buyer, and (E) the Indemnitor conducts the defense of
the Third Party Claim actively and diligently.
 
(iii) All costs and expenses incurred by the Indemnitor in defending such third
party claim shall be paid by the Indemnitor. If the Indemnitor assumes such
defense, the Indemnitee may participate in, but not control, any such defense or
settlement, at its sole cost and expense. So long as the Indemnitor is defending
such third party claim in good faith, the Indemnitee shall not settle such
claim. Notwithstanding the foregoing, the Indemnitee shall have the right to pay
or settle any such third party claim; provided, that in such event it shall
waive any right to indemnity therefor by the Indemnitor.
 
(iv) If the Indemnitor does not notify the Indemnitee within fifteen (15) days
after the receipt of the Indemnitee’s Claim Notice that it elects to undertake
the settlement or defense thereof, the Indemnitee shall have the right to
conduct and control the defense thereof and to contest, settle or compromise the
third party claim but shall not thereby waive any right to indemnity therefor
pursuant to this Agreement.
 
 
48

--------------------------------------------------------------------------------

 
 
(v) The Indemnitor shall not, without the prior written consent of the
Indemnitee, settle, compromise or offer to settle or compromise any third party
claim unless: (x) such settlement or judgment includes as an unconditional term
thereof the giving by the Person or Persons asserting such claim to all
Indemnified Parties an unconditional release from all Liability with respect to
such claim and (y) the relief provided in connection with such settlement or
judgment effected by the Indemnitor is satisfied entirely by the Indemnitor. To
the extent the Indemnitor shall control or participate in the defense or
settlement of any third party claim or demand, the Indemnitee will give to the
Indemnitor and its counsel access to, during normal business hours, the relevant
books and records, and shall permit them to consult with the employees and
counsel of the Indemnitee. The Indemnitee shall use commercially reasonable
efforts to cooperate in the defense of all such claims.
 
(vi) With respect to any pending action or proceeding subject to indemnification
under this Article 11, the parties shall cooperate in such a manner as to
preserve in full (to the extent possible) the confidentiality of all
confidential business records and the attorney-client and work-product
privileges. In connection therewith, (A) each party shall use its commercially
reasonable efforts, in any action or proceeding in which he or it has assumed or
participated in the defense, to avoid production of confidential business
records (consistent with applicable law and rules of procedure), and (B) all
communications between any party hereto and counsel responsible for or
participating in the defense of any action or proceeding shall, to the extent
possible, be made so as to reserve any applicable attorney-client or
work-product privilege.
 
11.5 Additional Agreements Regarding Indemnity. 
 
(a) Waivers. The waiver of any condition based on the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant or obligation, will not affect the right to indemnification, payment of
Adverse Consequences, or other remedy based on such representations, warranties,
covenants, and obligations.
 
(b) Reliance. The right to indemnification, payment of Adverse Consequences or
other remedy based on such representations, warranties, covenants, and
obligations will not be affected by any investigation conducted with respect to,
or any Knowledge acquired (or capable of being acquired) at any time, whether
before or after the execution and delivery of this Agreement or the Closing
Date, with respect to the accuracy or inaccuracy of or compliance with, any such
representation, warranty, covenant, or obligation.
 
(c) Other Remedies. The remedies provided in this Article 11 will not be
exclusive of or limit any other remedies that may be available to the parties or
other Indemnified Persons.
 
11.6 Setoff. In addition to any other remedies available to Buyer, Buyer shall
be entitled, for a period of twenty-four (24) months following the Closing, to
set-off or recoup any amounts due to Buyer pursuant to this Article 11 against
the Stock Consideration, and then the outstanding balance of the Note. For
purposes setting-off against the Stock Consideration, each share of Buyer Series
E Stock shall be valued equal to the average closing price per share of Buyer
Common Stock for the five (5) trading days prior to the date of the Notice of
Indemnifiable Loss or Claim Notice, as applicable. 
 
 
49

--------------------------------------------------------------------------------

 
 
ARTICLE 12.
GENERAL PROVISIONS
 
12.1 Expenses. Except as otherwise expressly provided in this Agreement, each of
the Buyer and the Seller will bear their respective investment banking, fairness
opinion, legal, accounting, and other fees and expenses relating to the
Contemplated Transactions; provided, however, all reasonable expenses associated
with the audit of the Company’s financial statements required in connection with
the Contemplated Transactions shall be paid by Buyer.
 
12.2 Public Announcements; Market Stand-Off. Any public announcement or similar
publicity with respect to this Agreement or the Contemplated Transactions will
be issued, if at all, at such time and in such manner as Buyer determines. Buyer
shall provide the Seller with a draft of any public announcement with respect to
the Agreement or the Contemplated Transactions and a reasonable opportunity to
comment on such public announcement. Unless consented to by Buyer in advance or
required by Legal Requirements, prior to the Closing, Seller and the Company
shall keep this Agreement strictly confidential and may not make any disclosure
of this Agreement to any Person. Seller, the Company and Buyer will consult with
each other concerning the means by which the Company’ employees, customers, and
suppliers and others having dealings with the Company will be informed of the
Contemplated Transactions, and Buyer will have the right to be present for any
such communication.
 
12.3 Confidentiality. Between the date of this Agreement and the Closing Date,
Buyer, Seller and the Company will maintain in confidence, and will cause the
directors, officers, employees, agents, and advisors of Buyer and the Company to
maintain in confidence, any written, oral, or other information obtained in
confidence from another party or the Company in connection with this Agreement
or the Contemplated Transactions, unless (a) such information is already known
to such party or to others not bound by a duty of confidentiality or such
information becomes publicly available through no fault of such party, (b) the
use of such information is necessary or appropriate in making any filing or
obtaining any consent or approval required for the consummation of the
Contemplated Transactions, or (c) the furnishing or use of such information is
required by legal proceedings. If the Contemplated Transactions are not
consummated, each party will return or destroy as much of such written
information as the other party may reasonably request. Whether or not the
Closing takes place, Seller and the Company waive any cause of action, right, or
claim arising out of the access of Buyer or its representatives to any trade
secrets or other confidential information of the Company except for the
intentional competitive misuse by Buyer of such trade secrets or confidential
information.
 
12.4 Notices. All notices, consents, waivers, and other communications under
this Agreement must be in writing and will be deemed to have been duly given
when (a) delivered by hand (with written confirmation of receipt), (b) sent by
telecopier or other electronic transmission (with written confirmation of
receipt), provided that a copy is mailed by registered mail, return receipt
requested, or (c) when received by the addressee, if sent by a nationally
recognized overnight delivery service (receipt requested), in each case to the
appropriate addresses and telecopier numbers set forth below (or to such other
addresses and telecopier numbers as a party may designate by notice to the other
parties):
 
 
50

--------------------------------------------------------------------------------

 
 
If to Seller and the Company (prior to Closing):


CJ’s Sales and Service of Ocala, Inc.
132 NE 17th Place
Ocala, FL 34470
Attention: Mr. Dudley Hargrove
Facsimile No.: (352) 732-7238


with a copy to: 


Gregory C. Harrell, Esq.
Mateer & Harbert, P.A.
7 East Silver Springs Blvd., Suite 500
Ocala, FL 34470
Facsimile No.: (352) 351-9002



If to Seller (after Closing):


Mr. Dudley Hargrove
400 S.E. 90th Street
Ocala, FL 34480


with a copy to:


Gregory C. Harrell, Esq.
Mateer & Harbert, P.A.
7 East Silver Springs Blvd., Suite 500
Ocala, FL 34470
Facsimile No.: (352) 351-9002



If to Buyer:


Titan Energy Worldwide, Inc.
Attention: Chief Executive Officer
55800 Grand River, Suite 100
New Hudson, MI 48165
Facsimile No.: (248) 446-8196
 
 
51

--------------------------------------------------------------------------------

 


with a copy to:


Daniel A. Yarano, Esq.
Fredrikson & Byron, P.A.
200 South Sixth Street, Suite 4000
Minneapolis, MN 55402
Facsimile No.: (612) 492-7077


12.5 Jurisdiction. Any action or proceeding seeking to enforce any provision of,
or based on any right arising out of, this Agreement may be brought against any
of the parties in the state and federal courts located in or serving Marion
County in the State of Florida, and each of the parties consents to the
exclusive jurisdiction of such courts (and of the appropriate appellate courts)
in any such action or proceeding and waives any objection to venue laid therein.
 
12.6 Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party; (b) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.
 
12.7 Entire Agreement and Modification. This Agreement supersedes all prior
agreements between the parties with respect to its subject matter (including the
Letter of Intent among Buyer, Seller and the Company) and constitutes (along
with the documents referred to in this Agreement) a complete and exclusive
statement of the terms of the agreement between the parties with respect to its
subject matter. This Agreement may not be amended except by a written instrument
signed by Buyer and Seller.
 
12.8 Disclosure Schedule. The disclosures in the Seller’s Disclosure Schedule,
and those in any Supplement thereto, must relate only to the representations and
warranties in the Section of the Agreement to which they expressly relate and
not to any other representation or warranty in this Agreement. In the event of
any inconsistency between the statements in the body of this Agreement and those
in the Seller’s Disclosure Schedule (other than an exception expressly set forth
as such in the Seller’s Disclosure Schedule with respect to a specifically
identified representation or warranty), the statements in the body of this
Agreement will control.
 
12.9 Assignments, Successors, and No Third-Party Rights. No party may assign any
of its rights under this Agreement without the prior consent of the other
parties, except that Buyer may assign any of its rights under this Agreement to
any Subsidiary of Buyer. Subject to the preceding sentence, this Agreement will
apply to, be binding in all respects upon, and inure to the benefit of the
successors and permitted assigns of the parties. Nothing expressed or referred
to in this Agreement will be construed to give any Person other than the parties
to this Agreement any legal or equitable right, remedy, or claim under or with
respect to this Agreement or any provision of this Agreement. This Agreement and
all of its provisions and conditions are for the sole and exclusive benefit of
the parties to this Agreement and their successors and assigns.
 
 
52

--------------------------------------------------------------------------------

 
 
12.10 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
 
12.11 Interpretation and Rules of Construction. In this Agreement, except to the
extent otherwise provided or that the context otherwise requires: (a) when a
reference is made in this Agreement to an Article, Section, Paragraph, Exhibit
or Schedule, such reference is to an Article or Section or Paragraph of, or an
Exhibit or Schedule to, this Agreement unless otherwise indicated; the Exhibits
and Schedules form part of and shall have effect as if set out in this Agreement
and any reference to this “Agreement” includes the Exhibits and the Schedules;
(b) the table of contents and headings for this Agreement, are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Agreement; (c) whenever the words “include,” “includes” or “including” are used
in this Agreement, they are deemed to be followed by the words “without
limitation”; (d) the words “hereof,” “herein” and “hereunder” and words of
similar import, when used in this Agreement, refer to this Agreement as a whole
and not to any particular provision of this Agreement; (e) all terms defined in
this Agreement have the defined meanings when used in any certificate or other
document made or delivered pursuant hereto, unless otherwise defined therein;
(f) the terms defined in the singular shall have a comparable meaning when used
in the plural, and vice versa; (g) references to a Person are also to its
successors and permitted assigns; (h) the use of “or” is not intended to be
exclusive unless expressly indicated otherwise; (i) the term “Dollars” or “$”
shall refer to the currency of the United States of America; and (j) all
references to time shall refer to Eastern Standard Time.
 
12.12 Time of Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.
 
12.13 Governing Law. This Agreement will be governed by the laws of the State of
Florida without regard to conflicts of laws principles.
 
12.14 Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile and electronic transmission), each of which will be
deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.
 
[Signature pages follow]


 
53

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed and delivered this Stock Purchase
Agreement as of the date first set forth above.


BUYER:
 
COMPANY:
     
TITAN ENERGY WORLDWIDE, INC.
 
CJ’S SALES AND SERVICE OF OCALA,
INC.
     
By:
/s/ John Tastad
 
By:
/s/ Dudley Hargrove
Name:
John Tastad
 
Name:
Dudley Hargrove
Its:
Chief Executive Officer
 
Its:
President




   
SELLER:
         
/s/ Dudley Hargrove 
   
Dudley Hargrove, individually

 
[Signature page to Stock Purchase Agreement]


 
 

--------------------------------------------------------------------------------

 